 

Execution Version

 



 

Mid-America Apartments, L.P.

 

$18,000,000 3.15% Senior Guaranteed Notes, Series A, due November 30, 2017

$20,000,000 3.61% Senior Guaranteed Notes, Series B, due November 30, 2019

$117,000,000 4.17% Senior Guaranteed Notes, Series C, due November 30, 2022

and

$20,000,000 4.33% Senior Guaranteed Notes, Series D, due November 30, 2024

 

 

 

Note Purchase Agreement

 

 

 

Dated as of August 31, 2012

 

 



 

 

 

 

Table of Contents

 

(Not a part of the Agreement)

 

Section Heading Page       Section 1. Authorization of Notes 1       Section 2.
Sale and Purchase of Notes 2       Section 2.1. Purchase and Sale of Notes 2
Section 2.2. Parent Guaranty 2       Section 3. Closings 2       Section 4.
Conditions to Closings 2       Section 4.1. Representations and Warranties 2
Section 4.2. Performance; No Default 3 Section 4.3. Compliance Certificates 3
Section 4.4. Opinions of Counsel 4 Section 4.5. Purchase Permitted by Applicable
Law, Etc. 4 Section 4.6. Sale of Other Notes 4 Section 4.7. Payment of Special
Counsel Fees 4 Section 4.8. Private Placement Number 4 Section 4.9. Changes in
Legal Structure 4 Section 4.10. Parent Guaranty 4 Section 4.11. Funding
Instructions 5 Section 4.12. Proceedings and Documents 5 Section 4.13.
Consummation of First and Second Closing 5       Section 5. Representations and
Warranties of the Company 5       Section 5.1. Organization; Power and Authority
5 Section 5.2. Authorization, Etc. 5 Section 5.3. Disclosure 6 Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates 6 Section 5.5.
Financial Statements; Material Liabilities 7 Section 5.6. Compliance with Laws,
Other Instruments, Etc. 7 Section 5.7. Governmental Authorizations, Etc. 7
Section 5.8. Litigation; Observance of Agreements, Statutes and Orders 7 Section
5.9. Taxes 8 Section 5.10. Title to Property; Leases 8 Section 5.11. Licenses,
Permits, Etc. 8 Section 5.12. Compliance with ERISA 8

 

-i-

 

 

Section 5.13. Private Offering by the Company 9 Section 5.14. Use of Proceeds;
Margin Regulations 10 Section 5.15. Existing Indebtedness; Future Liens 10
Section 5.16. Foreign Assets Control Regulations, Etc. 11 Section 5.17. Status
under Certain Statutes 12 Section 5.18. Notes Rank Pari Passu 12 Section 5.19.
Environmental Matters 12 Section 5.20. REIT Status 12       Section 6.
Representations of the Purchasers 13       Section 6.1. Purchase for Investment
13 Section 6.2. Source of Funds 13       Section 7. Information as to the
Company 15       Section 7.1. Financial and Business Information 15 Section 7.2.
Officer’s Certificate 18 Section 7.3. Visitation 18       Section 8. Prepayment
of the Notes 19       Section 8.1. Maturity 19 Section 8.2. Optional Prepayments
with Make-Whole Amount 19 Section 8.3. Change in Control 19 Section 8.4.
Allocation of Partial Prepayments 21 Section 8.5. Maturity; Surrender, Etc. 22
Section 8.6. Purchase of Notes 22 Section 8.7. Make-Whole Amount 23      
Section 9. Affirmative Covenants 24       Section 9.1. Compliance with Law 24
Section 9.2. Insurance 24 Section 9.3. Maintenance of Properties 25 Section 9.4.
Payment of Taxes and Claims 25 Section 9.5. Legal Existence, Etc. 25 Section
9.6. Notes to Rank Pari Passu 26 Section 9.7. Books and Records 26 Section 9.8.
Ownership 26 Section 9.9. Consummation of Second Closing and Third Closing 26  
    Section 10. Negative Covenants 27       Section 10.1. Maximum Aggregate Debt
Limit 27 Section 10.2. Maximum Aggregate Secured Debt Limit 27 Section 10.3.
Minimum Interest Coverage 27 Section 10.4. Minimum Unsecured Debt Ratio 27
Section 10.5. Minimum Unsecured Debt Yield 28

 

-ii-

 

 

Section 10.6. Minimum Net Worth 28 Section 10.7. Maximum Quarterly Dividends 28
Section 10.8. Mergers, Consolidations, Etc. 28 Section 10.9. Transactions with
Affiliates 30 Section 10.10. Line of Business 30 Section 10.11. Terrorism
Sanctions Regulations 30 Section 10.12. Total Assets; Total Unencumbered Assets
31       Section 11. Events of Default 31       Section 12. Remedies on Default,
Etc. 33       Section 12.1. Acceleration 33 Section 12.2. Other Remedies 34
Section 12.3. Rescission 34 Section 12.4. No Waivers or Election of Remedies,
Expenses, Etc. 34       Section 13. Registration; Exchange; Substitution of
Notes 35       Section 13.1. Registration of Notes 35 Section 13.2. Transfer and
Exchange of Notes 35 Section 13.3. Replacement of Notes 35       Section 14.
Payments on Notes 36       Section 14.1. Place of Payment 36 Section 14.2. Home
Office Payment 36       Section 15. Expenses, Etc. 37       Section 15.1.
Transaction Expenses 37 Section 15.2. Survival 37       Section 16. Survival of
Representations and Warranties; Entire Agreement 37       Section 17. Amendment
and Waiver 38       Section 17.1. Requirements 38 Section 17.2. Solicitation of
Holders of Notes 38 Section 17.3. Binding Effect, Etc. 38 Section 17.4. Notes
Held by Company, Etc. 39       Section 18. Notices 39       Section 19.
Reproduction of Documents 40

 

-iii-

 

 

Section 20. Confidential Information 40       Section 21. Substitution of
Purchaser 41       Section 22. Miscellaneous 41       Section 22.1. Successors
and Assigns 41 Section 22.2. Payments Due on Non-Business Days 41 Section 22.3.
Accounting Terms 42 Section 22.4. Severability 42 Section 22.5. Construction,
Etc. 42 Section 22.6. Counterparts 42 Section 22.7. Governing Law 42 Section
22.8. Jurisdiction and Process; Waiver of Jury Trial 42       Signature  

 

-iv-

 

 

Schedule A —   Information Relating to Purchasers         Schedule B —   Defined
Terms         Schedule 5.3 —   Disclosure Materials         Schedule 5.4 —  
Subsidiaries of the Parent Guarantor and Ownership of Subsidiary Stock        
Schedule 5.15 —   Existing Indebtedness         Exhibit 1-A —   Form of 3.15%
Senior Guaranteed Notes, Series A, due November 30, 2017         Exhibit 1-B —  
Form of 3.61% Senior Guaranteed Notes, Series B, due November 30, 2019        
Exhibit 1-C —   Form of 4.17% Senior Guaranteed Notes, Series C, due November
30, 2022         Exhibit 1-D —   Form of 4.33% Senior Guaranteed Notes, Series
D, due November 30, 2024         Exhibit 2.2 —   Form of Parent Guaranty        
Exhibit 4.4(a) —   Form of Opinion of Counsel to the Company and the Parent
Guarantor         Exhibit 4.4(b) —   Form of Opinion of Counsel to the
Purchasers

 

-v-

 

 

Mid-America Apartments, L.P.

6584 Poplar Avenue

Memphis, TN 38138

 

$18,000,000 3.15% Senior Guaranteed Notes, Series A, due November 30, 2017

$20,000,000 3.61% Senior Guaranteed Notes, Series B, due November 30, 2019

$117,000,000 4.17% Senior Guaranteed Notes, Series C, due November 30, 2022

$20,000,000 4.33% Senior Guaranteed Notes, Series D, due November 30, 2024

 

Dated as of August 31, 2012

 

To Each of the Purchasers Listed in

Schedule A Hereto:

 

Ladies and Gentlemen:

 

Mid-America Apartments, L.P., a Tennessee limited partnership (the “Company”),
and Mid-America Apartment Communities, Inc., a Tennessee corporation operating
as a real estate investment trust (the “Parent Guarantor”, the Parent Guarantor
and the Company being herein sometimes collectively referred to as the
“Obligors”), jointly and severally, agree with each of the purchasers whose
names appear at the end hereof (each, a “Purchaser” and, collectively, the
“Purchasers”) as follows:

 

Section 1.          Authorization of Notes.

 

The Company will authorize the issue and sale of (a) $18,000,000 aggregate
principal amount of its 3.15% Senior Guaranteed Notes, Series A, due
November 30, 2017 (the “Series A Notes”) and (b) $20,000,000 aggregate principal
amount of its 3.61% Senior Guaranteed Notes, Series B, due November 30, 2019
(the “Series B Notes”), (c) $117,000,000 aggregate principal amount of its 4.17%
Senior Guaranteed Notes, Series C, due November 30, 2022 (the “Series C Notes”)
and (d) $20,000,000 aggregate principal amount of its 4.33% Senior Guaranteed
Notes, Series D, due November 30, 2024 (the “Series D Notes”, and collectively
with the Series A Notes, the Series B Notes and the Series C Notes, the “Notes”,
such term to include any such notes issued in substitution therefore pursuant to
Section 13). Each series of Notes issued hereunder are sometimes referred to as
Notes of a “Series.” The Notes shall be substantially in the form set out in
Exhibits 1-A, 1-B, 1-C and 1-D, respectively with such changes therefrom, if
any, as may be approved by the Purchasers and the Company. Certain capitalized
and other terms used in this Agreement are defined in Schedule B; and references
to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule
or an Exhibit attached to this Agreement.

 

 

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 2.          Sale and Purchase of Notes.

 

Section 2.1.          Purchase and Sale of Notes. Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Purchaser
and each Purchaser will purchase from the Company, at the Closings provided for
in Section 3, Notes of the Series and in the principal amount specified opposite
such Purchaser’s name in Schedule A at the purchase price of 100% of the
principal amount thereof. The Purchasers’ obligations hereunder are several and
not joint obligations and no Purchaser shall have any liability to any Person
for the performance or non-performance of any obligation by any other Purchaser
hereunder.

 

Section 2.2.          Parent Guaranty. The payment by the Company of all amounts
due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Parent Guarantor pursuant to the guaranty agreement
substantially in the form of Exhibit 2.2 attached hereto and made a part hereof
(as the same may be amended, modified, extended or renewed, the “Parent
Guaranty”).

 

Section 3.          Closings.

 

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603 at 10:00 A.M. Chicago time, at closings (each, a “Closing”) the
first of which shall occur on August 31, 2012 (the “First Closing”), the second
of which shall occur on September 28, 2012 (the “Second Closing”) and the third
of which shall occur on November 30, 2012 (the “Third Closing”). At each
Closing, the Company will deliver to each Purchaser the Notes to be purchased by
such Purchaser at such Closing in the form of a single Note for each Series of
Notes purchased (or such greater number of Notes in denominations of at least
$100,000 as such Purchaser may request) dated the date of such Closing and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds to the account identified pursuant to Section 4.11.
If at any Closing the Company shall fail to tender such Notes to any Purchaser
as provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of such failure or such nonfulfillment.

 

Section 4.          Conditions to Closings.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at each Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at such Closing, of the following conditions:

 

Section 4.1.          Representations and Warranties. (a) The representations
and warranties of the Company in this Agreement shall be correct when made and
at the time of the relevant Closing.

 

-2-

Mid-America Apartments, L.P.Note Purchase Agreement

 

(b)          The representations and warranties of the Parent Guarantor in the
Parent Guaranty shall be correct when made and at the time of the relevant
Closing.

 

Section 4.2.          Performance; No Default. (a) The Company shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at such
Closing, and after giving effect to the issue and sale of the Notes at such
Closing (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any of its Subsidiaries shall have entered
into any transaction since the date of the Memorandum that would have been
prohibited by Section 10 had such Section applied since such date.

 

(b)          The Parent Guarantor shall have performed and complied with all
agreements and conditions contained in this Agreement or the Parent Guaranty
required to be performed and complied with by it prior to or at such Closing,
and after giving effect to the issue and sale of Notes at such Closing (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing. Neither the Parent
Guarantor nor any Subsidiary shall have entered into any transaction since the
date of the Memorandum that would have been prohibited by Section 10 had such
Section applied since such date.

 

Section 4.3.          Compliance Certificates.

 

(a)          Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of such Closing, certifying
that the conditions specified in Sections 4.1(a), 4.2(a) and 4.9 have been
fulfilled.

 

(b)          Parent Guarantor Officer’s Certificate. The Parent Guarantor shall
have delivered to such Purchaser an Officer’s Certificate, dated the date of
such Closing, certifying that the conditions specified in Section 4.1(b), 4.2(b)
and 4.9 have been fulfilled.

 

(c)          Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its general partner, dated the date of such Closing,
certifying as to the resolutions attached thereto and other proceedings relating
to the authorization, execution and delivery of the Notes and this Agreement.

 

(d)          Parent Guarantor Officer’s Certificate. The Parent Guarantor shall
have delivered to such Purchaser a certificate of an authorized officer, dated
the date of such Closing, certifying as to the resolutions attached thereto and
other legal proceedings relating to the authorization, execution and delivery of
this Agreement and the Parent Guaranty.

 

(e)          Certificates. The certificates provided under this Section 4.3 may
be combined and delivered as one or more certificates.

 

-3-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 4.4.          Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
such Closing (a) from Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.,
independent counsel for the Company and the Parent Guarantor, covering the
matters set forth in Exhibit 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company and the Parent Guarantor hereby instruct
their counsel to deliver such opinion to the Purchasers) and (b) from Chapman
and Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.

 

Section 4.5.          Purchase Permitted by Applicable Law, Etc. On the date of
such Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including, without limitation, Regulation T, U
or X of the Board of Governors of the Federal Reserve System) and (c) not
subject such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof. If requested by such Purchaser, such Purchaser shall have received
an Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.

 

Section 4.6.          Sale of Other Notes. Contemporaneously with such Closing,
the Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Notes to be purchased by it at such Closing as specified in
Schedule A hereto.

 

Section 4.7.          Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before such
Closing the reasonable fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4 to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to such Closing.

 

Section 4.8.          Private Placement Number. A Private Placement Number
issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO)
shall have been obtained for each Series of the Notes.

 

Section 4.9.          Changes in Legal Structure. The Company and the Parent
Guarantor shall not have changed their respective jurisdiction of incorporation
or organization, as applicable, or been a party to any merger or consolidation
or succeeded to all or any substantial part of the liabilities of any other
entity, at any time following the date of the most recent financial statements
referred to in Section 5.5.

 

Section 4.10.         Parent Guaranty. The Parent Guaranty shall have been
executed and delivered by the Parent Guarantor and shall be in full force and
effect.

 

-4-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 4.11.         Funding Instructions. At least three Business Days prior
to the date of such Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company or the
Parent Guarantor identifying (a) the name and address of the transferee bank,
(b) such transferee bank’s ABA number and (c) the account name and number into
which the purchase price for the Notes is to be deposited.

 

Section 4.12.         Proceedings and Documents. All legal and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

 

Section 4.13.         Consummation of First and Second Closing. In the case of
the Second Closing, the transactions contemplated herein with respect to the
First Closing shall have been consummated in accordance with the terms and
provisions hereof and in the case of the Third Closing, the transactions
contemplated herein with respect to the First Closing and the Second Closing
shall have been consummated in accordance with the terms and provisions hereof.

 

Section 5.          Representations and Warranties of the Company.

 

The Company represents and warrants to each Purchaser that:

 

Section 5.1.          Organization; Power and Authority. The Company is a
limited partnership duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a limited
partnership and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the legal power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

 

Section 5.2.          Authorization, Etc. This Agreement and the Notes have been
duly authorized by all necessary legal action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

-5-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 5.3.          Disclosure. The Company and the Parent Guarantor, through
their agent, Jefferies & Company, Inc. as representative of the placement
agents, have delivered to each Purchaser a copy of a Private Placement
Memorandum dated August, 2012 (the “Memorandum”), relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Parent
Guarantor, the Company and their respective Subsidiaries. This Agreement, the
Memorandum and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company and the Parent Guarantor in connection
with the transactions contemplated hereby and identified in Schedule 5.3, and
the financial statements referred to in Section 5.5, (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements delivered to each Purchaser prior to August 17, 2012 being referred
to, collectively, as the “Disclosure Documents”), taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Since December 31, 2011, there has
been no change in the financial condition, operations, business or properties of
the Parent Guarantor, the Company or their respective Subsidiaries except
changes that individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect. There is no fact known to the Parent
Guarantor or the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

 

Section 5.4.          Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) as of June 30, 2012 (since which date there have been no
Material changes) of the Subsidiaries of the Parent Guarantor and the Company,
showing, as to each Subsidiary, the correct name thereof, the jurisdiction of
its organization, and the percentage of the Equity Interests outstanding owned
by the Parent Guarantor, the Company, and each other Subsidiary, (ii) of the
Parent Guarantor’s and the Company’s Affiliates, other than Subsidiaries, and
(iii) of the Parent Guarantor’s and the Company’s directors, trustees and senior
officers.

 

(b)          All of the outstanding Equity Interests of each Subsidiary shown in
Schedule 5.4 as being owned by the Parent Guarantor or the Company and their
respective Subsidiaries have been validly issued, are fully paid and
nonassessable (in the case of capital stock) and are owned by the Parent
Guarantor or another Subsidiary free and clear of any Encumbrance (except as
otherwise disclosed in Schedule 5.4).

 

(c)          Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other legal power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

 

(d)          No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Parent
Guarantor, the Company or any of their respective Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

 

-6-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 5.5.          Financial Statements; Material Liabilities. The Parent
Guarantor’s report on Form 10-K for the fiscal year ended December 31, 2011 and
its quarterly reports on Form 10-Q for the quarterly periods ending March 31,
2012 and June 30, 2012, respectively, contain consolidated financial statements
of the Parent Guarantor. All of said financial statements (including in each
case the related schedules and notes) fairly present in all material respects
the consolidated financial position of the Parent Guarantor and its Subsidiaries
(including, without limitation, the Company) as of the respective dates
specified in such financial statements and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments). The Parent
Guarantor, the Company and their Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

 

Section 5.6.          Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Encumbrance in respect of any property
of the Company or any of its Subsidiaries under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, charter, by-laws,
partnership agreement, limited liability company agreement or any other
agreement or instrument to which the Company or any of its Subsidiaries is bound
or by which the Company or any of its Subsidiaries or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any of its Subsidiaries or (c) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any of its Subsidiaries.

 

Section 5.7.          Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.

 

Section 5.8.          Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries or any property of the Company or any of its Subsidiaries in
any court or before any arbitrator of any kind or before or by any Governmental
Authority, including, without limitation, matters disclosed in Form 10-Q or Form
10-K filings of the Parent Guarantor that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

(b)          Neither the Company nor any of its Subsidiaries is in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

-7-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 5.9.          Taxes. The Parent Guarantor, the Company and their
respective Subsidiaries have filed all tax returns that are required to have
been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Parent Guarantor, the Company or a Subsidiary, as the
case may be, has established adequate reserves in accordance with GAAP. Neither
the Parent Guarantor nor the Company knows of any basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Parent Guarantor, the
Company and their respective Subsidiaries in respect of Federal, state or other
taxes for all fiscal periods are adequate. The Federal income tax liabilities of
the Parent Guarantor, the Company and their respective Subsidiaries are not
subject to any incomplete audit.

 

Section 5.10.         Title to Property; Leases. The Parent Guarantor, the
Company and their respective Subsidiaries have good and sufficient title to
their respective properties that individually or in the aggregate are Material,
including all such properties reflected in the audited balance sheet referred to
in Section 5.5 or purported to have been acquired by the Parent Guarantor, the
Company or any Subsidiary after said date (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of
Encumbrances prohibited by this Agreement, except for any failure to have such
title as is disclosed in the Parent Guarantor’s most recent annual report on
Form 10-K, none of which could reasonably be expected to have a Material Adverse
Effect. All leases that individually or in the aggregate are Material are valid
and subsisting and are in full force and effect in all material respects.

 

Section 5.11.         Licenses, Permits, Etc. Except, in the case of
subsections (a), (b) and (c) below, as could not reasonably be expected to have
a Material Adverse Effect, (a) the Parent Guarantor, the Company and their
respective Subsidiaries own or possess all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto without known conflict with the
rights of others;

 

(b)          to the best knowledge of the Company, no product or service of the
Parent Guarantor, the Company or any of their respective Subsidiaries infringes
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person; and

 

(c)          to the best knowledge of the Company, there is no violation by any
Person of any right of the Parent Guarantor, the Company or any of their
respective Subsidiaries with respect to any patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Parent Guarantor, the Company or any of their respective Subsidiaries.

 

Section 5.12.         Compliance with ERISA. (a) None of the Parent Guarantor,
the Company, or their ERISA Affiliates sponsors, maintains or contributes to (or
has sponsored, maintained or contributed to in the last five years) any Plan
that is subject to section 412 of the Code or Title IV of ERISA.

 

-8-

Mid-America Apartments, L.P.Note Purchase Agreement

 

(b)          The Parent Guarantor, the Company and each ERISA Affiliate have
operated and administered each Plan (excluding Multiemployer Plans) in
compliance with all applicable laws except for such instances of noncompliance
as have not resulted in and could not reasonably be expected to result in a
Material Adverse Effect. Neither the Parent Guarantor, the Company nor any ERISA
Affiliate has incurred any liability pursuant to Title I of ERISA or the penalty
or excise tax provisions of the Code or ERISA relating to employee benefit plans
(as defined in section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by the Parent Guarantor, the Company or any ERISA
Affiliate, or in the imposition of any Encumbrance on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I of ERISA or to such penalty or excise tax provisions, other
than such liabilities as would not be individually or in the aggregate Material.

 

(c)          The Parent Guarantor, the Company and their ERISA Affiliates have
not incurred withdrawal liabilities (and are not subject to contingent
withdrawal liabilities) under section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that individually or in the aggregate are Material.

 

(d)          The expected postretirement benefit obligation (determined as of
the last day of the Parent Guarantor’s most recently ended fiscal year in
accordance with Financial Accounting Standards Board Statement No. 106, without
regard to liabilities attributable to continuation coverage mandated by section
4980B of the Code) of the Parent Guarantor, the Company and their Subsidiaries
is not Material.

 

(e)          The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Purchaser.

 

Section 5.13.         Private Offering by the Company. Neither the Parent
Guarantor, the Company nor anyone acting on its or their behalf has offered the
Notes, the Parent Guaranty or any similar Securities for sale to, or solicited
any offer to buy any of the same from, or otherwise approached or negotiated in
respect thereof with, any Person other than the Purchasers and not more than
eighty (80) Institutional Investors, each of which has been offered the Notes
and the Parent Guaranty at a private sale for investment. Neither the Parent
Guarantor, the Company nor anyone acting on its or their behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.

 

-9-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 5.14.         Use of Proceeds; Margin Regulations. (a) The Company will
apply the proceeds of the sale of the Notes for direct and indirect investments
in real estate and for general corporate purposes, including the repayment of
debt and the funding of development and redevelopment activities. No part of the
proceeds of the sale of the Notes shall be used directly or indirectly (i) to
finance or refinance dealings or transactions with any Person described or
designated in the Specially Designated Nationals and Blocked Persons List (the
“SDN List”) of the Office of Foreign Assets Control (“OFAC”) or in Section 1 of
the Anti-Terrorism Order or which is otherwise a Person officially sanctioned by
the United States of America pursuant to the OFAC Sanctions Laws or by any other
Governmental Authority pursuant to any applicable Anti-Money Laundering Laws,
Anti-Corruption Laws or other Applicable Laws of similar substance or any
Applicable Laws similar in Substance to the Foreign Activities Laws or (ii) for
any purpose that is otherwise in violation of the Trading with the Enemy Act,
the OFAC Sanctions Laws, the USA Patriot Act or CISADA (collectively, the
“Foreign Activities Laws”) or any applicable Anti-Money Laundering Laws,
Anti-Corruption Laws or other Applicable Laws of similar substance or any
Applicable Laws similar in substance to the Foreign Activities Laws.

 

(b)          No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.

 

Section 5.15.         Existing Indebtedness; Future Liens. (a) Schedule 5.15
sets forth a complete and correct description of all outstanding Indebtedness of
the Parent Guarantor, the Company and their respective Subsidiaries as of June
30, 2012 (including a description of the principal amount outstanding and
collateral therefor, if any, and guaranty thereof, if any). Neither the Parent
Guarantor, the Company nor any of their respective Subsidiaries is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Indebtedness of the Parent Guarantor, the Company or such
Subsidiary, and no event or condition exists with respect to any Indebtedness of
the Parent Guarantor, the Company or any of their respective Subsidiaries the
outstanding principal amount of which exceeds $20,000,000 that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.

 

(b)          Except as provided in the agreements and documents for the
Indebtedness described in Schedule 5.15, neither the Parent Guarantor, the
Company nor any of their respective Subsidiaries has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to
an Encumbrance which, individually or in the aggregate, is Material.

 

-10-

Mid-America Apartments, L.P.Note Purchase Agreement

 

(c)          Neither the Parent Guarantor, the Company nor any of their
respective Subsidiaries is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Parent Guarantor,
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Parent Guarantor, the Company or any of their
respective Subsidiaries, except as referred to in Schedule 5.15.

 

Section 5.16.         Foreign Assets Control Regulations, Etc. (a) Neither the
sale of the Notes by the Company hereunder nor its use of the proceeds thereof
will violate or will cause the Purchasers to violate any of the regulations
administered or enforced by OFAC (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto (including but not
limited to the International Emergency Economic Powers Act) (collectively, the
“OFAC Sanctions Laws”).

 

(b)          Neither the Parent Guarantor, the Company nor any Subsidiary (i) is
a Person described or designated in the SDN List or is otherwise a Person
officially sanctioned by the United States of America pursuant to the OFAC
Sanctions Laws or by any other Governmental Authority pursuant to Applicable
Laws similar in substance to the Foreign Activities Laws, (ii) knowingly (as
such term is defined in Section 101(6) of CISADA) engages in any dealings or
transactions with any such Person, where such dealings or transactions would
result in any Purchaser being in violation of the Foreign Activities Laws,
(iii) engages in any dealings or transactions with any Person in violation of
any Anti-Money Laundering Laws, Anti-Corruption Laws or other Applicable Laws of
similar substance or any Applicable Laws similar in substance to the Foreign
Activities Laws or (iv) engages in any dealings or transactions with any Person
where such dealings or transactions would result in any Purchaser being in
violation of any Anti-Money Laundering Laws, Anti-Corruption Laws or other
Applicable Laws of similar substance or any Applicable Laws similar in substance
to the Foreign Activities Laws. The Parent Guarantor, the Company and their
respective Subsidiaries are in compliance, in all material respects, with the
Foreign Activities Laws, the United States Foreign Corrupt Practices Act of
1977, as amended (the “FCPA”), the anti-money laundering laws in the
jurisdictions where they are located and/or conducting business (the “Anti-Money
Laundering Laws”), the anti-corruption laws in the jurisdictions where they are
located and/or conducting business (collectively, the “Anti-Corruption Laws”)
and other Applicable Laws of similar substance or any Applicable Laws similar in
substance to the Foreign Activities Laws, in each case, to the extent such laws
apply to the Parent Guarantor, the Company or any such Subsidiary.

 

(c)          No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

 

-11-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 5.17.         Status under Certain Statutes. Neither the Parent
Guarantor, the Company nor any of their respective Subsidiaries is subject to
regulation under the Investment Company Act of 1940, as amended.

 

Section 5.18.         Notes Rank Pari Passu. The obligations of the Company
under this Agreement and the Notes rank at least pari passu in right of payment
with all other unsecured Senior Indebtedness (actual or contingent) of the
Company, including, without limitation, all unsecured Senior Indebtedness of the
Company described in Schedule 5.15 hereto.

 

Section 5.19.         Environmental Matters. (a) Neither the Parent Guarantor,
the Company nor any of their respective Subsidiaries has knowledge of any claim
or has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Parent Guarantor, the Company or any of their
respective Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.

 

(b)          Neither the Parent Guarantor, the Company nor any of their
respective Subsidiaries has knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

(c)          Neither the Parent Guarantor, the Company nor any of their
respective Subsidiaries has stored any Hazardous Materials on real properties
now or formerly owned, leased or operated by any of them or has disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect.

 

(d)          All buildings on all real properties now owned, leased or operated
by the Parent Guarantor, the Company or any of their respective Subsidiaries are
in compliance with applicable Environmental Laws, except where failure to comply
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.20.         REIT Status. The Parent Guarantor has taken all action
necessary to qualify as a real estate investment trust under the Code for the
taxable years of the Parent Guarantor ended December 31, 2008, 2009, 2010 and
2011 and has not taken any action which would prevent it from maintaining such
qualification at all times during the term of this Agreement. Each Subsidiary of
the Parent Guarantor that is treated as a corporation for U.S. federal income
tax purposes is either (i) a “qualified REIT subsidiary” within the meaning of
section 856(i)(2) of the Code or (ii) a “taxable REIT subsidiary” within the
meaning of section 856(l) of the Code.

 

-12-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 6.          Representations of the Purchasers.

 

Section 6.1.          Purchase for Investment. Each Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof;
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control. Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

 

Section 6.2.          Source of Funds. Each Purchaser severally represents that
at least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:

 

(a)          the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed ten
percent (10%) of the total reserves and liabilities of the general account
(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with such Purchaser’s state of domicile; or

 

(b)          the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)          the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1, or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as have been disclosed by
such Purchaser to the Company in writing pursuant to this clause (c), no
employee benefit plan or group of plans maintained by the same employer or
employee organization beneficially owns more than 10% of all assets allocated to
such pooled separate account or collective investment fund; or

 

-13-

Mid-America Apartments, L.P.Note Purchase Agreement

 

(d)          the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of the QPAM Exemption) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part VI of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, as of the last day of its most recent calendar quarter, the QPAM
does not own a 10% or more interest in the Company and no Person controlling or
controlled by the QPAM (applying the definition of “control” in Section VI(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10%, if such person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or

 

(e)          the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

 

(f)          the Source is a governmental plan; or

 

(g)          the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

 

(h)          the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in section 3 of ERISA.

 

-14-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 7.          Information as to the Company.

 

Section 7.1.          Financial and Business Information. The Parent Guarantor
shall deliver to each holder of Notes that is an Institutional Investor:

 

(a)          Quarterly Statements — within 45 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Parent
Guarantor’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Parent Guarantor is subject to the filing requirements
thereof) after the end of each quarterly fiscal period in each fiscal year of
the Parent Guarantor (other than the last quarterly fiscal period of each such
fiscal year), duplicate copies of:

 

(i)          a consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as at the end of such quarter, and

 

(ii)         consolidated and combined statements of operations, shareholders’
equity, partners’ capital and cash flows of the Parent Guarantor and its
Subsidiaries for such quarter and (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Parent Guarantor and the Company
as fairly presenting, in all material respects, the financial position of the
companies being reported on and their results of operations and cash flows,
subject to changes resulting from year-end adjustments; provided that delivery
within the time period specified above of copies of the Parent Guarantor’s Form
10-Q prepared in compliance with the requirements therefor and filed with the
SEC shall be deemed to satisfy the requirements of this Section 7.1(a);
provided, further, that the Parent Guarantor shall be deemed to have made such
delivery of such Form 10-Q if it shall have timely made such Form 10-Q available
on “EDGAR” and on its home page on the worldwide web (at the date of this
Agreement located at: http://www.maac.com) and shall have given each Purchaser
prior notice of such availability on EDGAR and on its home page in connection
with each delivery (such availability and notice thereof being referred to as
“Electronic Delivery”);

 

(b)          Annual Statements — within 90 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Parent
Guarantor’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Parent Guarantor is subject to the filing requirements thereof)
after the end of each fiscal year of the Parent Guarantor, duplicate copies of,

 

(i)          a consolidated balance sheet of the Parent Guarantor and its
Subsidiaries, as at the end of such year, and

 

-15-

Mid-America Apartments, L.P.Note Purchase Agreement

 

(ii)         consolidated and combined statements of operations, shareholders’
equity, partners’ capital and cash flows of the Parent Guarantor and its
Subsidiaries, for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with the standards of the Public Company Accounting Oversight Board
(United States), and that such audit provides a reasonable basis for such
opinion in the circumstances and that such audit is not subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, provided that the delivery within the time period
specified above of the Parent Guarantor’s Form 10-K for such fiscal year
(together with the Parent Guarantor’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance
with the requirements therefor and filed with the SEC, shall be deemed to
satisfy the requirements of this Section 7.1(b); provided, further, that the
Parent Guarantor shall be deemed to have made such delivery of such Form 10-K if
it shall have timely made Electronic Delivery thereof;

 

(c)          SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Parent Guarantor, the Company or any of their respective Subsidiaries to its
principal lending banks as a whole (excluding information sent to such banks in
the ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public securities
holders generally, (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Parent Guarantor, the
Company or any of their respective Subsidiaries with the SEC and of all press
releases and other statements made available generally by the Parent Guarantor,
the Company or any of their respective Subsidiaries to the public concerning
developments that are Material and (iii) any valuation information with respect
to any real property of the Parent Guarantor, the Company or any of their
Subsidiaries that is received from, or provided to, a lender pursuant to the
terms of a secured credit facility for which such real property serves as
security (other than Governmental Authorities); provided, further, that the
Parent Guarantor shall be deemed to have made such delivery if it shall have
timely made Electronic Delivery thereof;

 

(d)          Notice of Default or Event of Default — promptly, and in any event
within ten Business Days after a Responsible Officer of the Parent Guarantor or
the Company becoming aware of the existence of any Default or Event of Default
or that any Person has given any notice or taken any action with respect to a
claimed default hereunder or that any Person has given any notice or taken any
action with respect to a claimed default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto;

 

-16-

Mid-America Apartments, L.P.Note Purchase Agreement

 

(e)          ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Parent
Guarantor, the Company or an ERISA Affiliate proposes to take with respect
thereto:

 

(i)          with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

 

(ii)         the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent Guarantor, the Company or any ERISA Affiliate of a notice
from a Multiemployer Plan that such action has been taken by the PBGC with
respect to such Multiemployer Plan; or

 

(iii)        any event, transaction or condition that could result in the
incurrence of any liability by the Parent Guarantor, the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Encumbrance on any of the rights, properties or assets of the Parent
Guarantor, the Company or any ERISA Affiliate pursuant to Title I or IV of ERISA
or such penalty or excise tax provisions, if such liability or Encumbrance,
taken together with any other such liabilities or Encumbrances then existing,
could reasonably be expected to have a Material Adverse Effect;

 

(f)          Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Parent Guarantor,
the Company or any of their respective Subsidiaries from any Federal or state
Governmental Authority relating to any order, ruling, statute or other law or
regulation that could reasonably be expected to have a Material Adverse Effect;
and

 

(g)          Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Parent Guarantor, the Company or any of
their respective Subsidiaries (including actual copies of the Parent Guarantor’s
Form 10-Q and Form 10-K) or relating to the ability of the Company to perform
its obligations hereunder and under the Notes or relating to the ability of the
Parent Guarantor to perform its obligations hereunder and under the Parent
Guaranty, in each such case as from time to time may be reasonably requested by
any such holder of Notes.

 

-17-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 7.2.          Officer’s Certificate. Each set of quarterly and annual
financial statements delivered to a holder of Notes pursuant to Section 7.1(a)
or Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer setting forth (which, in the case of Electronic Delivery of such
financial statements, shall be by separate concurrent delivery of such
certificate to each holder of Notes):

 

(a)          Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Parent Guarantor and
the Company were in compliance with the requirements of Sections 10.1 through
10.6, inclusive, and Section 10.12 during the quarterly or annual period covered
by the statements then being furnished (including with respect to each such
Section, where applicable, the calculations of the maximum or minimum amount,
ratio or percentage, as the case may be, permissible under the terms of such
Sections, and the calculation of the amount, ratio or percentage then in
existence); and

 

(b)          Event of Default — a statement that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made, under
his or her supervision, a review of the transactions and conditions of the
Parent Guarantor, the Company or their respective Subsidiaries from the
beginning of the quarterly or annual period covered by the statements then being
furnished to the date of the certificate and that such review shall not have
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Parent Guarantor, the Company or any of their
respective Subsidiaries to comply with any Environmental Law), specifying the
nature and period of existence thereof and what action the Parent Guarantor or
the Company shall have taken or proposes to take with respect thereto.

 

Section 7.3.          Visitation. The Parent Guarantor and the Company shall
permit the representatives of each holder of Notes that is an Institutional
Investor:

 

(a)          No Default — if no Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Parent Guarantor and the
Company, to visit the principal executive office of the Parent Guarantor or the
Company, as the case may be, to discuss the affairs, finances and accounts of
the Parent Guarantor, the Company and their respective Subsidiaries with the
Parent Guarantor’s and the Company’s officers, and with the consent of the
Parent Guarantor and the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Parent Guarantor and the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Parent Guarantor, the
Company or each of their respective Subsidiaries, all at such reasonable times
and as often as may be reasonably requested in writing; and

 

-18-

Mid-America Apartments, L.P.Note Purchase Agreement

 

(b)          Default — if an Event of Default then exists, at the expense of the
Parent Guarantor and the Company to visit and inspect any of the offices or
properties of the Parent Guarantor, the Company or any of their respective
Subsidiaries to examine all their respective books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers and
independent public accountants (and by this provision each of the Parent
Guarantor and the Company authorize said accountants to discuss the affairs,
finances and accounts of the Parent Guarantor, the Company and their respective
Subsidiaries), all at such times and as often during regular business hours as
may be requested.

 

Section 8.          Prepayment of the Notes.

 

Section 8.1.          Maturity. As provided therein, the entire unpaid principal
balance of each Series of the Notes shall be due and payable on the stated
maturity date thereof.

 

Section 8.2.          Optional Prepayments with Make-Whole Amount. The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 10% of the
aggregate principal amount of the Notes then outstanding, at 100% of the
principal amount so prepaid, together with interest accrued thereon to the date
of such prepayment, and the Make-Whole Amount determined for the prepayment date
with respect to such principal amount. The Company will give each holder of
Notes written notice of each optional prepayment under this Section 8.2 not less
than 30 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the Notes to be prepaid on such date,
the principal amount of each Note held by such holder to be prepaid (determined
in accordance with Section 8.4), and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

 

Section 8.3.          Change in Control. (a) Notice of Change in Control or
Control Event. The Parent Guarantor and the Company will, within five Business
Days after any Responsible Officer has knowledge of the occurrence of any Change
in Control or Control Event, give written notice of such Change in Control or
Control Event to each holder of Notes unless notice in respect of such Change in
Control (or the Change in Control contemplated by such Control Event) shall have
been given pursuant to subparagraph (b) of this Section 8.3. If a Change in
Control has occurred, such notice shall contain and constitute an offer to
prepay Notes as described in subparagraph (c) of this Section 8.3 and shall be
accompanied by the certificate described in subparagraph (g) of this
Section 8.3.

 

(b)          Condition to Company Action. Neither the Parent Guarantor nor the
Company will take any action that consummates or finalizes a Change in Control
unless (i) at least 30 days prior to such action they shall have given to each
holder of Notes written notice containing and constituting an offer to prepay
Notes as described in subparagraph (c) of this Section 8.3, accompanied by the
certificate described in subparagraph (g) of this Section 8.3, and
(ii) contemporaneously with such action, the Company prepays all Notes required
to be prepaid in accordance with this Section 8.3.

 

-19-

Mid-America Apartments, L.P.Note Purchase Agreement

 

(c)          Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, the
Notes held by each holder on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.3, such date shall be
not less than 30 days and not more than 90 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the first Business Day after the 45th day after the
date of such offer).

 

(d)          Acceptance/Rejection. A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.3 by causing a notice of such acceptance
to be delivered to the Company not later than 15 days after receipt by such
holder of the most recent offer of prepayment. A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 8.3 shall be deemed
to constitute a rejection of such offer by such holder.

 

(e)          Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date except as provided in subparagraph (f) of this Section 8.3.

 

(f)          Deferral Pending Change in Control. The obligation of the Company
to prepay Notes pursuant to the offers required by subparagraph (c) and accepted
in accordance with subparagraph (d) of this Section 8.3 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change in
Control occurs. The Parent Guarantor and the Company shall keep each holder of
Notes reasonably and timely informed of (i) any such deferral of the date of
prepayment, (ii) the date on which such Change in Control and the prepayment are
expected to occur, and (iii) any determination by the Company that efforts to
effect such Change in Control have ceased or been abandoned (in which case the
offers and acceptances made pursuant to this Section 8.3 in respect of such
Change in Control shall be deemed rescinded).

 

(g)          Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying: (i) the Proposed
Prepayment Date; (ii) that such offer is made pursuant to this Section 8.3;
(iii) the principal amount of each Note offered to be prepaid; (iv) the interest
that would be due on each Note offered to be prepaid, accrued to the Proposed
Prepayment Date; (v) that the conditions of this Section 8.3 have been
fulfilled; and (vi) in reasonable detail, the nature and date or proposed date
of the Change in Control.

 

-20-

Mid-America Apartments, L.P.Note Purchase Agreement

 

(h)          Certain Definitions. Any one of the following shall constitute a
“Change in Control”:

 

(i)  any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable), other
than the Parent Guarantor or the Company or any employee benefit plan of the
Parent Guarantor or the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of more
than 50% of the total voting power in the aggregate of all classes of shares of
the capital stock of the Parent Guarantor then outstanding entitled to vote
generally in elections of directors; or

 

(ii)         during any period of 12 consecutive months after the date of
original issuance of the Notes, persons who at the beginning of such 12-month
period constituted the Board of Directors of the Parent Guarantor, together with
any new persons whose election was approved by a vote of a majority of the
persons then still comprising the Board of Directors of the Parent Guarantor who
were either members of the Board of Directors of the Parent Guarantor at the
beginning of such period or whose election, designation or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board of Directors of the Parent Guarantor.

 

“Control Event” means:

 

(i)          the execution by the Parent Guarantor, the Company or any of their
respective Subsidiaries or Affiliates of any agreement or letter of intent with
respect to any proposed transaction or event or series of transactions or events
which, individually or in the aggregate, could reasonably be expected to result
in a Change in Control,

 

(ii)         the execution of any written agreement which, when fully performed
by the parties thereto, would result in a Change in Control, or

 

(iii)        the making of any written offer by any person (as such term is used
in Section 13(d) and Section 14(d)(2) of the Exchange Act as in effect on the
date of the First Closing) or persons constituting a group (as such term is used
in Rule 13d-5 under the Exchange Act as in effect on the date of the First
Closing) to the holders of the Equity Interests of the Parent Guarantor, which
offer, if accepted by the requisite number of holders, would result in a Change
in Control.

 

Section 8.4.          Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes to be prepaid shall be allocated pro rata among all holders of the
Notes (without regard to Series) at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment. All partial prepayments made pursuant to
Section 8.3 shall be applied only to the Notes of the holders who have elected
to participate in such prepayment.

 

-21-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 8.5.          Maturity; Surrender, Etc. In the case of each prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

Section 8.6.          Purchase of Notes. Neither the Parent Guarantor nor the
Company will nor will they permit any Affiliate to purchase, redeem, prepay or
otherwise acquire, directly or indirectly, any of the outstanding Notes except
(a) upon the payment or prepayment of the Notes in accordance with the terms of
this Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Parent Guarantor, the Company or an Affiliate to the holders of all Notes at the
time outstanding upon the same terms and conditions (except to the extent
necessary to reflect differences in interest rates and maturities of Notes of
different Series); provided any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 10 Business Days; provided
further, if the holders of more than 33 1/3% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 3 Business Days from its receipt of
such notice to accept such offer; provided further, at the time of such purchase
or offer to purchase and immediately after giving effect thereto, (A) no Default
or Event of Default would exist and (B) the Company would be permitted by the
provisions of Sections 10.1 and 10.2 to incur at least $1.00 of additional
Indebtedness or (c) otherwise in any purchase from any holder of Notes on any
terms and conditions; provided that the Parent Guarantor, the Company or an
Affiliate, as the case may be, shall be obligated to make not later than
5 Business Days after consummation of such purchase an offer to purchase, upon
the same terms and conditions of such purchase, the Notes held by each other
holder of Notes then outstanding; provided, further any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 10
Business Days; provided further, if the holders of more than 33 1/3% of the
principal amount of the Notes then outstanding accept such offer, the Company
shall promptly notify the remaining holders of such fact and the expiration date
for the acceptance by holders of Notes of such offer shall be extended by the
number of days necessary to give each such remaining holder at least 3 Business
Days from its receipt of such notice to accept such offer; provided further, at
the time of such purchase or offer to purchase and immediately after giving
effect thereto, (A) no Default or Event of Default would exist and (B) the
Company would be permitted by the provisions of Sections 10.1 and 10.2 to incur
at least $1.00 of additional Indebtedness. The Company will promptly cancel all
Notes acquired by it, the Parent Guarantor or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

  

-22-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 8.7.          Make-Whole Amount. The term “Make-Whole Amount” means,
with respect to any Note, an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note over the amount of such Called Principal; provided that
the Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% (50 basis points) over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation) as described in
clause (i) above, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for U.S. Treasury securities having a constant maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date
or (iii) if yields are not reported as of such time or yields reported as of
such time are not ascertainable (including by way of interpolation) as described
in clause (i) or (ii) above, yields from such reasonably comparable index as
shall be mutually agreed by the Parent Guarantor and the Required Holders. In
the case of each determination under clause (i) or clause (ii), as the case may
be, of the first sentence of this paragraph, such implied yield will be
determined, if necessary, by (a) converting U.S. Treasury bill quotations to
bond-equivalent yields in accordance with accepted financial practice and
(b) interpolating linearly between (1) the applicable U.S. Treasury security
with the maturity closest to and greater than such Remaining Average Life and
(2) the applicable U.S. Treasury security with the maturity closest to and less
than such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

 

-23-

Mid-America Apartments, L.P.Note Purchase Agreement

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of such Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

Section 9.Affirmative Covenants.

 

The Obligors, jointly and severally, covenant that so long as any of the Notes
are outstanding:

 

Section 9.1.          Compliance with Law. The Obligors will, and will cause
each of their respective Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, ERISA, the USA Patriot Act and Environmental Laws, and will
obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of their
respective properties or to the conduct of their respective businesses, in each
case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 9.2.          Insurance. The Obligors will, and will cause each of their
respective Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.

  

-24-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 9.3.          Maintenance of Properties. The Obligors will, and will
cause each of their respective Subsidiaries to, maintain and keep, or cause to
be maintained and kept, their respective properties in good repair, working
order and condition (other than due to ordinary wear and tear or to casualty or
condemnation), so that the business carried on in connection therewith may be
properly conducted at all times; provided that this Section 9.3 shall not
prevent either Obligor or any of their respective Subsidiaries from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Obligors have
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 9.4.          Payment of Taxes and Claims. The Obligors will, and will
cause each of their respective Subsidiaries to, file all tax returns required to
be filed in any jurisdiction and to pay and discharge all taxes shown to be due
and payable on such returns and all other taxes, assessments, governmental
charges, or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become an Encumbrance on properties or assets of either of
the Obligors or any of their respective Subsidiaries; provided that neither
Obligor nor any of their respective Subsidiaries need pay any such tax or
assessment, charge, levy or claim if (a) the amount, applicability or validity
thereof is contested by such Obligor or such Subsidiary on a timely basis in
good faith and in appropriate proceedings, and such Obligor or such Subsidiary
has established adequate reserves therefor in accordance with GAAP on the books
of such Obligor or such Subsidiary or (b) the nonpayment of all such taxes,
assessments, charges, levies and claims in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

 

Section 9.5.          Legal Existence, Etc. Subject to Section 10.8, the
Obligors will at all times preserve and keep in full force and effect their
respective legal existence. The Obligors will at all times preserve and keep in
full force and effect the legal existence of each of their respective
Subsidiaries (unless merged into an Obligor or a Wholly-owned Subsidiary) and
all rights and franchises of the Obligors and their respective Subsidiaries
unless, in the good faith judgment of the Obligors, the termination of or
failure to preserve and keep in full force and effect such legal existence,
right or franchise could not, individually or in the aggregate, have a Material
Adverse Effect.

 

Without limiting the foregoing:

 

(a)          the Company will at all times take such action as may be necessary
to maintain its status as a “partnership” and not as an association taxable as a
corporation, in any such case for Federal income tax purposes and will not cause
or permit any modification, waiver, supplement or amendment of the Limited
Partnership Agreement to be entered into if giving effect thereto would result
in a Default or Event of Default; and

 

(b)          the Parent Guarantor will at all times maintain its qualification
as a real estate investment trust under the Code and the applicability to the
Parent Guarantor and its stockholders of the method of taxation provided for in
Sections 856 and 857(b) of the Code and any successor provision thereto and will
continue to operate as a self-directed and self-administered real estate
investment trust and will not engage in any business other than the business of
acting as a real estate investment trust and serving as the general partner of
the Company.

  

-25-

Mid-America Apartments, L.P.Note Purchase Agreement



 

Section 9.6.          Notes to Rank Pari Passu. (a) The Notes and all other
obligations under this Agreement of the Company are and at all times shall rank
at least pari passu in right of payment with all other present and future
unsecured Senior Indebtedness (actual or contingent) of the Company which is not
expressed to be subordinate or junior in rank to any other unsecured Senior
Indebtedness of the Company.

 

(b)          Without limiting clause (a) above, if at any time and from time to
time, any Principal Debt Facility while the same remains in existence becomes
secured by an Encumbrance on any assets of the Company or any of its
Subsidiaries (“Previously Unsecured Debt”), then the Company will, and will
cause each of its Subsidiaries that has provided any such Encumbrance to,
concurrently grant to and for the benefit of the holders of the Notes a similar
Encumbrance ranking pari passu with the Encumbrance provided to or for the
benefit of the Previously Unsecured Debt, over the same assets of the Company or
such Subsidiary as are encumbered under such Encumbrance securing such
Previously Unsecured Debt, under documents in form and substance reasonably
satisfactory to the Required Holders with such Encumbrance to be the subject of
an intercreditor agreement among the lenders under the Previously Unsecured Debt
and the holders of Notes, which shall be reasonably satisfactory in form and
substance to the Required Holders.

 

(c)          The holders of the Notes acknowledge and agree that any Encumbrance
securing the Notes pursuant to the foregoing clause (b) shall be automatically
discharged and released pursuant to the written request, and at the expense, of
the Company, provided that (i) any Encumbrance securing the associated
Previously Unsecured Debt referenced in the foregoing clause (b) have been
released and discharged, and the Company so certifies to the holders of the
Notes in a certificate which accompanies such request for release and discharge
and (ii) at the time of such release and discharge, the Company shall deliver a
certificate of a Responsible Officer to the holders of the Notes to the effect
that no Default or Event of Default exists.

 

Section 9.7.          Books and Records. The Obligors will, and will cause each
of their respective Subsidiaries to, maintain proper books of record and account
in conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over such Obligor, or such
Subsidiary, as the case may be.

 

Section 9.8.          Ownership. The Parent Guarantor shall own, directly or
indirectly, at least 51% of the outstanding partnership interests of the Company
and shall remain the sole general partner of the Company.

 

Section 9.9.          Consummation of Second Closing and Third Closing. The
Obligors shall have consummated (i) the Second Closing on or prior to
September 28, 2012, in an aggregate principal amount of at least $59,000,000 and
(ii) the Third Closing on or prior to November 30, 2012 in an aggregate
principal amount of at least $54,000,000.

 

-26-

Mid-America Apartments, L.P.Note Purchase Agreement



 

Section 10.Negative Covenants.

 

The Obligors, jointly and severally, covenant that so long as any of the Notes
are outstanding:

 

Section 10.1.          Maximum Aggregate Debt Limit. The Obligors will not, and
will not cause or permit any of their Subsidiaries to, incur any Indebtedness
(including, without limitation, Acquired Indebtedness) if, immediately after
giving effect to the incurrence of such Indebtedness and the application of the
proceeds therefrom on a pro forma basis, the aggregate principal amount of all
outstanding Indebtedness of the Obligors and their Subsidiaries (determined on a
consolidated basis in accordance with GAAP) is greater than 60% of the sum of
(without duplication) (i) the Total Assets of the Obligors and their
Subsidiaries as of the last day of the then most recently ended fiscal quarter
and (ii) the aggregate purchase price of any real estate assets or mortgages
receivable acquired, and the aggregate amount of any securities offering
proceeds received (to the extent such proceeds were not used to acquire real
estate assets or mortgages receivable or used to reduce Indebtedness), by the
Obligors or any of their Subsidiaries since the end of such fiscal quarter,
including the proceeds obtained from the incurrence of such additional
Indebtedness, determined on a consolidated basis in accordance with GAAP.

 

Section 10.2.          Maximum Aggregate Secured Debt Limit. The Obligors will
not, and will not cause or permit any of their Subsidiaries to, incur any
Indebtedness (including, without limitation, Acquired Indebtedness) secured by
any Encumbrance on any property or assets of the Obligors or any of their
Subsidiaries, whether owned on the date of this Agreement or thereafter
acquired, if, immediately after giving effect to the incurrence of such
Indebtedness and the application of the proceeds therefrom on a pro forma basis,
the aggregate principal amount (determined on a consolidated basis in accordance
with GAAP) of all outstanding Indebtedness of the Obligors and their
Subsidiaries which is secured by any Encumbrance on any property or assets of
the Obligors or any of their Subsidiaries is greater than (a) at all times
before December 31, 2014, 55%, (b) at all times on or after December 31, 2014,
50% and (c) at all times on or after December 31, 2015, 40%, of: the sum of
(without duplication) (i) the Total Assets of the Obligors and their
Subsidiaries as of the last day of the then most recently ended fiscal quarter
and (ii) the aggregate purchase price of any real estate assets or mortgages
receivable acquired, and the aggregate amount of any securities offering
proceeds received (to the extent such proceeds were not used to acquire real
estate assets or mortgages receivable or used to reduce Indebtedness), by the
Obligors or any of their Subsidiaries since the end of such fiscal quarter,
including the proceeds obtained from the incurrence of such additional
Indebtedness, determined on a consolidated basis in accordance with GAAP.

 

Section 10.3.          Minimum Interest Coverage. The Obligors will not at any
time permit the ratio of Consolidated Income Available for Debt Service to the
Annual Debt Service Charge for the period consisting of the four consecutive
fiscal quarters then most recently ended to be less than 1.5:1.

 

Section 10.4.          Minimum Unsecured Debt Ratio. The Obligors will, and will
cause its Subsidiaries to, have at all times Total Unencumbered Assets of not
less than 150% of the aggregate principal amount of all outstanding Unsecured
Indebtedness of the Obligors and their Subsidiaries, determined on a
consolidated basis in accordance with generally accepted accounting principles.

 

-27-

Mid-America Apartments, L.P.Note Purchase Agreement



 

Section 10.5.          Minimum Unsecured Debt Yield. The Obligors will not at
the end of each calendar quarter permit the Net Operating Income generated by
the Total Unencumbered Assets for such calendar quarter period ending on such
date multiplied by 4 to be less than 11.5% of Unsecured Indebtedness.

 

Section 10.6.          Minimum Net Worth. The Obligors will at the end of each
calendar quarter keep and maintain Consolidated Net Worth at an amount not less
than $1,057,000,000.

 

Section 10.7.          Maximum Quarterly Dividends. The Parent Guarantor shall
not declare or pay any distributions or dividends except from cash flow
available for distributions or dividends and earned during the immediately
preceding fiscal year, and in any event not in excess of 95% of Funds From
Operations on a rolling four calendar quarter basis. The total of common and
preferred stock dividends in any calendar quarter may exceed Funds From
Operations for the quarter only to the extent necessary for the Parent Guarantor
to retain its status as a real estate investment trust under the provisions of
Code Sections 856 and 857. Notwithstanding the foregoing, during the continuance
of any Event of Default, aggregate distributions shall not exceed the minimum
amount that the Parent Guarantor must distribute to its shareholders in order to
qualify as a real estate investment trust under the provisions of Code
Sections 856 and 857.

 

Section 10.8.          Mergers, Consolidations, Etc. The Obligors will not
consolidate with or be a party to a merger with any other Person, or sell, lease
or otherwise dispose of all or substantially all of its assets; provided that:

 

(a)          (i) the Company may consolidate or merge with or into any other
Person if the Person which results from such consolidation or merger (the
“Surviving Person”) is organized under the laws of any state of the United
States or the District of Columbia, and, if the Company is not the Surviving
Person (1) the due and punctual payment of the principal of and premium, if any,
and interest on all of the Notes, according to their tenor, and the due and
punctual performance and observation of all of the covenants in the Notes and
this Agreement to be performed or observed by the Company are expressly assumed
in writing by the Surviving Person and the Surviving Person shall furnish to the
holders of the Notes an opinion of counsel satisfactory to the Required Holders
to the effect that the instrument of assumption has been duly authorized,
executed and delivered and constitutes the legal, valid and binding contract and
agreement of the Surviving Person enforceable in accordance with its terms,
except as enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles and (2) the
Parent Guarantor shall have affirmed in writing its obligations under the Parent
Guaranty, and

 

-28-

Mid-America Apartments, L.P.Note Purchase Agreement

   

(ii)         at the time of such consolidation or merger and immediately after
giving effect thereto, (A) no Default or Event of Default would exist and
(B) the Surviving Person would be permitted by the provisions of Sections 10.1
and 10.2 to incur at least $1.00 of additional Indebtedness;

 

(b)          the Company may sell or otherwise dispose of all or substantially
all of its assets to any Person for consideration which represents the fair
market value of such assets (as determined in good faith by the Board of
Directors of Parent Guarantor at the time of such sale or other disposition if
(i) the acquiring Person (the “Acquiring Person”) is a Person organized under
the laws of any state of the United States or the District of Columbia, (ii) the
due and punctual payment of the principal of and premium, if any, and interest
on all the Notes, according to their tenor, and the due and punctual performance
and observance of all of the covenants in the Notes and in this Agreement to be
performed or observed by the Company are expressly assumed in writing by the
Acquiring Person and the Acquiring Person shall furnish to the holders of the
Notes an opinion of counsel satisfactory to the Required Holders to the effect
that the instrument of assumption has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
such Acquiring Person enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, (iii) the
Parent Guarantor shall have affirmed in writing its obligations under the Parent
Guaranty and (iv) at the time of such sale or disposition and immediately after
giving effect thereto, (A) no Default or Event of Default would exist and
(B) the Acquiring Person would be permitted by the provisions of Sections 10.1
and 10.2 to incur at least $1.00 of additional Indebtedness;

 

(c)          (i) the Parent Guarantor may consolidate or merge with or into any
other Person if  the Surviving Person is organized under the laws of any state
of the United States or the District of Columbia and, if the Parent Guarantor is
not the Surviving Person, the due and punctual performance and observation of
all of the covenants in this Agreement and the Parent Guaranty to be performed
or observed by the Parent Guarantor are expressly assumed in writing by the
Surviving Person and the Surviving Person shall furnish to the holders of the
Notes an opinion of counsel satisfactory to the Required Holders to the effect
that the instrument of assumption has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
the Surviving Person enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, and

 

(ii)         at the time of such consolidation or merger and immediately after
giving effect thereto, (A) no Default or Event of Default would exist and
(B) the Surviving Person would be permitted by the provisions of Sections 10.1
and 10.2 to incur at least $1.00 of additional Indebtedness; and

 

-29-

Mid-America Apartments, L.P.Note Purchase Agreement

  

(d)          the Parent Guarantor may sell or otherwise dispose of all or
substantially all of its assets to any Person for consideration which represents
the fair market value of such assets (as determined in good faith by the Board
of Directors of the Parent Guarantor) at the time of such sale or other
disposition if (i) the Acquiring Person is a Person organized under the laws of
any state of the United States or the District of Columbia, (ii) the due and
punctual performance and observance of all of the covenants in this Agreement
and the Parent Guaranty to be performed or observed by the Parent Guarantor are
expressly assumed in writing by the Acquiring Person and the Acquiring Person
shall furnish to the holders of the Notes an opinion of counsel satisfactory to
the Required Holders to the effect that the instrument of assumption has been
duly authorized, executed and delivered and constitutes the legal, valid and
binding contract and agreement of such Acquiring Person enforceable in
accordance with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles, and (iii) at the time of such sale or disposition and immediately
after giving effect thereto, (A) no Default or Event of Default would exist and
(B) the Acquiring Person would be permitted by the provisions of Sections 10.1
and 10.2 to incur at least $1.00 of additional Indebtedness.

 

Section 10.9.          Transactions with Affiliates. The Obligors will not and
will not permit any of their respective Subsidiaries to enter into directly or
indirectly any transaction or group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than such Obligor or
another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of such Obligor’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to such Obligor or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.

 

Section 10.10.         Line of Business. Neither Obligor will nor will any
Obligor permit any of its respective Subsidiaries to engage in any business if,
as a result, the general nature of the business in which such Obligor and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which such Obligor and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Memorandum.

 

Section 10.11.         Terrorism Sanctions Regulations. The Obligors will not
and will not permit any Subsidiary to (a) become a Person described or
designated in the SDN List or otherwise a Person officially sanctioned by the
United States of America pursuant to the OFAC Sanctions Laws or by any other
Governmental Authority pursuant to any Applicable Laws similar in substance to
the Foreign Activities Laws, (b) knowingly (as such term is defined in
Section 101(6) of CISADA) engage in any dealings or transactions with any such
Person where such dealings or transactions would result in any holder of a Note
being in violation of the Foreign Activities Laws, (c) engage in any dealings or
transactions with any Person in violation in any material respect of any
Applicable Laws similar in substance to the Foreign Activities Laws or
(d) engage in any dealings or transactions with any Person where such dealings
or transactions would result in any holder of a Note being in violation of any
Applicable Laws similar in substance to the Foreign Activities Laws.

 

-30-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 10.12.         Total Assets; Total Unencumbered Assets. The portion of
Total Assets owned directly by the Obligors without giving effect to any Total
Assets owned by any Subsidiaries (other than the Company) shall not, at any
time, be less than 50% of Total Assets and the portion of Total Unencumbered
Assets owned directly by the Obligors without giving effect to any Total
Unencumbered Assets owned by any Subsidiaries (other than the Company) will not,
at any time, be less than 75% of Total Unencumbered Assets.

 

Section 11.Events of Default.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)          the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

(b)          the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

 

(c)          the Obligors default in the performance of or compliance with any
term contained in Section 7.1(d) or Sections 10.1 through 10.6 and 10.12; or

 

(d)          either Obligor defaults in the performance of or compliance with
any term contained herein (other than those referred to in Sections 11(a),
(b) and (c)) or the Parent Guarantor defaults in the performance of or
compliance with any term contained in the Parent Guaranty and any such default
is not remedied within 30 days after the earlier of (i) a Responsible Officer of
the Parent Guarantor or the Company obtaining actual knowledge of such default
and (ii) the Obligors receiving written notice of such default from any holder
of a Note (any such written notice to be identified as a “notice of default” and
to refer specifically to this Section 11(d)); or

 

(e)          any representation or warranty made in writing by or on behalf of
the Parent Guarantor or the Company or by any officer of the Parent Guarantor or
the Company in this Agreement or the Parent Guaranty, as the case may be, or in
any writing furnished in connection with the transactions contemplated hereby or
thereby proves to have been false or incorrect in any material respect on the
date as of which made; or

 

-31-

Mid-America Apartments, L.P.Note Purchase Agreement

  

(f)          (i) the Parent Guarantor, the Company or any Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Indebtedness
that is outstanding in an aggregate principal amount of at least $20,000,000
beyond any period of grace provided with respect thereto, or (ii) the Parent
Guarantor, the Company or any Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Indebtedness in an aggregate
outstanding principal amount of at least $20,000,000 or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared (or one or more Persons are entitled to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), (x) the Parent Guarantor, the Company or any Subsidiary
has become obligated to purchase or repay Indebtedness before its regular
maturity or before its regularly scheduled dates of payment in an aggregate
outstanding principal amount of at least $20,000,000, or (y) one or more Persons
have the right to require the Company or any Subsidiary so to purchase or repay
such Indebtedness; or

 

(g)          the Parent Guarantor or the Company (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

(h)          a court or Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Parent Guarantor or the Company, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Parent Guarantor or the Company, or any such
petition shall be filed against the Parent Guarantor or the Company and such
order shall not have been reversed or vacated or such petition shall not be
dismissed within 60 days; or

 

(i)          a final judgment or judgments for the payment of money aggregating
in excess of $20,000,000 are rendered against one or more of the Parent
Guarantor, the Company or any of their respective Subsidiaries, and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or

 

-32-

Mid-America Apartments, L.P.Note Purchase Agreement

  

(j)          if (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Parent
Guarantor, the Company or any ERISA Affiliate that a Plan may become a subject
of any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed
$20,000,000, (iv) the Parent Guarantor, the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (v) the Parent Guarantor, the Company or any
ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Parent
Guarantor, the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Parent Guarantor, the Company or any
Subsidiary thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect; or

 

(k)          the Parent Guaranty shall cease to be in full force and effect for
any reason whatsoever, including, without limitation, a determination by any
Governmental Authority that the Parent Guaranty is invalid, void or
unenforceable or the Parent Guarantor shall contest or deny in writing the
validity or enforceability of any of its obligations under the Parent Guaranty.

 

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

 

Section 12.Remedies on Default, Etc.

 

Section 12.1.          Acceleration. (a) If an Event of Default with respect to
the Parent Guarantor or the Company described in Section 11(g) or (h) (other
than an Event of Default described in clause (i) of Section 11(g) or described
in clause (vi) of Section 11(g) by virtue of the fact that such clause
encompasses clause (i) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

 

(b)          If any other Event of Default has occurred and is continuing, any
holder or holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Parent Guarantor and the Company, declare all the Notes then outstanding to be
immediately due and payable.

 

(c)          If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Parent Guarantor and the Company, declare
all the Notes held by it or them to be immediately due and payable.

 

-33-

Mid-America Apartments, L.P.Note Purchase Agreement

  

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate) and (ii) the Make-Whole Amount determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Parent
Guarantor and the Company acknowledge, and the parties hereto agree, that each
holder of a Note has the right to maintain its investment in the Notes free from
repayment by the Company (except as herein specifically provided for), and that
the provision for payment of a Make-Whole Amount by the Company in the event
that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

 

Section 12.2.          Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

 

Section 12.3.          Rescission. At any time after any Notes have been
declared due and payable pursuant to Section 12.1(b) or (c), the holders of not
less than 51% in principal amount of the Notes then outstanding, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Parent Guarantor and the Company have paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the applicable Default Rate, (b) neither the Parent
Guarantor, the Company nor any other Person shall have paid any amounts which
have become due solely by reason of such declaration, (c) all Events of Default
and Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

 

Section 12.4.          No Waivers or Election of Remedies, Expenses, Etc. No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Parent Guarantor and the Company under
Section 15, the Parent Guarantor and the Company will pay to the holder of each
Note on demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.

 

-34-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 13.Registration; Exchange; Substitution of Notes.

 

Section 13.1.          Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

Section 13.2.          Transfer and Exchange of Notes. Upon surrender of any
Note to the Company at the address and to the attention of the designated
officer (all as specified in Section 18(iv)) for registration of transfer or
exchange (and in the case of a surrender for registration of transfer
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or such holder’s attorney duly authorized in writing and
accompanied by the relevant name, address and other information for notices of
each transferee of such Note or part thereof), within ten Business Days
thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes of the same Series (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1-A, 1-B, 1-C or 1-D, as applicable. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes of a Series. Notes shall
not be transferred in denominations of less than $100,000; provided that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes of a Series, one Note of such Series may be in a denomination
of less than $100,000. Any transferee, by its acceptance of a Note registered in
its name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.

 

Section 13.3.          Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officers (all as specified in
Section 18(iv)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

 

(a)          in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company (provided that if the holder of such Note is, or is
a nominee for, an original Purchaser or another holder of a Note with a minimum
net worth of at least $50,000,000 or a Qualified Institutional Buyer, such
Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

  

-35-

Mid-America Apartments, L.P.Note Purchase Agreement

 

(b)          in the case of mutilation, upon surrender and cancellation thereof,

 

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same Series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

 

Section 14.Payments on Notes.

 

Section 14.1.          Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.

 

Section 14.2.          Home Office Payment. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A hereto or by such other method or at such other
address as such Purchaser shall have from time to time specified to the Company
in writing for such purpose, without the presentation or surrender of such Note
or the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.

 

-36-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 15.Expenses, Etc.

 

Section 15.1.          Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Parent Guarantor and the Company,
jointly and severally, agree to pay all reasonable costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Notes or the Parent Guaranty (whether or not such amendment,
waiver or consent becomes effective), including, without limitation: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, the Notes or the
Parent Guaranty or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, the
Notes or the Parent Guaranty, or by reason of being a holder of any Note,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company, the Parent
Guarantor or any Subsidiary or in connection with any work-out or restructuring
of the transactions contemplated hereby and by the Notes and the Parent Guaranty
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO;
provided, that such costs and expenses under this clause (c) shall not exceed
$3,000 for each Series of Notes. The Parent Guarantor and the Company, jointly
and severally, agree to pay, and will save each Purchaser and each other holder
of a Note harmless from, all claims in respect of any fees, costs or expenses,
if any, of brokers and finders (other than those, if any, retained by a
Purchaser or other holder in connection with its purchase of the Notes).

 

Section 15.2.          Survival. The obligations of the Parent Guarantor and the
Company under this Section 15 will survive the payment or transfer of any Note,
the enforcement, amendment or waiver of any provision of this Agreement, the
Notes and the Parent Guaranty, and the termination of this Agreement.

 

Section 16.Survival of Representations and Warranties; Entire Agreement.

 

All representations and warranties contained herein or in the Parent Guaranty
shall survive the execution and delivery of this Agreement, the Notes and the
Parent Guaranty, the purchase or transfer by any Purchaser of any Note or
portion thereof or interest therein and the payment of any Note, and may be
relied upon by any subsequent holder of a Note, regardless of any investigation
made at any time by or on behalf of such Purchaser or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of the Parent Guarantor or the Company pursuant to this
Agreement shall be deemed representations and warranties of the Parent Guarantor
or the Company under this Agreement, as the case may be. Subject to the
preceding sentence, this Agreement, the Notes and the Parent Guaranty embody the
entire agreement and understanding between each Purchaser, the Parent Guarantor
and the Company and supersede all prior agreements and understandings relating
to the subject matter hereof.

 

-37-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 17.Amendment and Waiver.

 

Section 17.1.          Requirements. This Agreement, the Notes and the Parent
Guaranty may be amended, and the observance of any term hereof or of the Notes
may be waived (either retroactively or prospectively), with (and only with) the
written consent of the Parent Guarantor, the Company and the Required Holders,
except that (a) no amendment or waiver of any of the provisions of Sections 1,
2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used therein), will be
effective as to any Purchaser unless consented to by such Purchaser in writing,
and (b) no such amendment or waiver may, without the written consent of the
holder of each Note at the time outstanding affected thereby, (i) subject to the
provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20,
or (iv) reduce or alter the scope of the Parent Guaranty or release the Parent
Guarantor from liability under the Parent Guaranty. As used herein and in the
Notes, the term “this Agreement” and references thereto shall mean this
Agreement, as it may from time to time be amended or supplemented.

 

Section 17.2.          Solicitation of Holders of Notes.

 

(a)          Solicitation. The Parent Guarantor and the Company will provide
each holder of the Notes (irrespective of the amount of Notes then owned by it)
with sufficient information, sufficiently far in advance of the date a decision
is required, to enable such holder to make an informed and considered decision
with respect to any proposed amendment, waiver or consent in respect of any of
the provisions hereof, of the Parent Guaranty or of the Notes. The Parent
Guarantor and the Company will deliver executed or true and correct copies of
each amendment, waiver or consent effected pursuant to the provisions of this
Section 17 to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.

 

(b)          Payment. Neither the Parent Guarantor nor the Company will directly
or indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any holder of Notes as consideration for or as
an inducement to the entering into by any holder of Notes of any waiver or
amendment of any of the terms and provisions hereof, of the Parent Guaranty or
of the Notes unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.

 

(c)          Consent in Contemplation of Transfer. Any consent made pursuant to
this Section 17 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder with respect to such Note, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such transferring
holder with respect to such Note.

 

Section 17.3.          Binding Effect, Etc. Any amendment or waiver consented to
as provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Parent
Guarantor and the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Parent Guarantor, the Company and the holder of any Note nor
any delay in exercising any rights hereunder, under the Parent Guaranty or under
any Note shall operate as a waiver of any rights of any holder of such Note.

 

-38-

Mid-America Apartments, L.P.Note Purchase Agreement

  

Section 17.4.          Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Notes or the
Parent Guaranty, or have directed the taking of any action provided herein or in
the Notes or in the Parent Guaranty to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Parent Guarantor,
the Company or any of their respective Affiliates shall be deemed not to be
outstanding.

 

Section 18.Notices.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

 

(i)          if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in Schedule A hereto or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,

 

(ii)         if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing,

 

(iii)        if to the Parent Guarantor, to the Parent Guarantor at 6584 Poplar
Avenue, Memphis, TN 38138, to the attention of Al Campbell and Andrew Schaeffer,
or at such other address as the Parent Guarantor shall have specified to the
holder of each Note in writing,

 

(iv)        if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Al Campbell and Andrew Schaeffer or at such
other address as the Company shall have specified to the holder of each Note in
writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

-39-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 19.Reproduction of Documents.

 

This Agreement, the Parent Guaranty and all documents relating thereto,
including, without limitation, (a) consents, waivers and modifications that may
hereafter be executed, (b) documents received by any Purchaser at any Closing
(except the Notes themselves), and (c) financial statements, certificates and
other information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. The Parent Guarantor and the Company agree and stipulate
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Parent Guarantor, the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

 

Section 20.Confidential Information.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Parent Guarantor,
the Company, or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement that is proprietary in nature and
that was clearly marked or labeled or otherwise adequately identified when
received by such Purchaser as being confidential information of the Parent
Guarantor, the Company or such Subsidiary, as the case may be; provided that
such term does not include information that (a) was publicly known or otherwise
known to such Purchaser prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by such Purchaser or any
Person acting on such Purchaser’s behalf, (c) otherwise becomes known to such
Purchaser other than through disclosure by the Parent Guarantor, the Company or
any of their respective Subsidiaries or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser; provided that such Purchaser may deliver or disclose Confidential
Information to (i) its directors, trustees, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by its Notes), (ii) its
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any security
of the Parent Guarantor or the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (vi) any federal or state regulatory authority
having jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each
case, any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, the Parent Guaranty and this
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the Parent
Guarantor and the Company in connection with the delivery to any holder of a
Note of information required to be delivered to such holder under this Agreement
or requested by such holder (other than a holder that is a party to this
Agreement or its nominee), such holder will enter into an agreement with the
Parent Guarantor and the Company embodying the provisions of this Section 20.

 

-40-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 21.Substitution of Purchaser.

 

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Parent Guarantor and the Company, which notice shall be signed by
both such Purchaser and such Affiliate, shall contain such Affiliate’s agreement
to be bound by this Agreement and shall contain a confirmation by such Affiliate
of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21) shall be deemed to refer to such
Affiliate in lieu of such original Purchaser. In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Parent Guarantor and the Company of notice of
such transfer, any reference to such Affiliate as a “Purchaser” in this
Agreement (other than in this Section 21) shall no longer be deemed to refer to
such Affiliate, but shall refer to such original Purchaser, and such original
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement.

 

Section 22.Miscellaneous.

 

Section 22.1.          Successors and Assigns. All covenants and other
agreements contained in this Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.

 

Section 22.2.          Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.5 that the notice of any prepayment specify a Business
Day as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

  

-41-

Mid-America Apartments, L.P.Note Purchase Agreement

 

Section 22.3.          Accounting Terms. All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (a) all computations made pursuant to this Agreement shall be made in
accordance with GAAP and (b) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with the covenants
set out in this Agreement, any election by the Parent Guarantor or the Company
to measure an item of Indebtedness using fair value (as permitted by Accounting
Standards Codification Topic No. 825-10-25) shall be disregarded and such
determination shall be made as if such election had not been made.

 

Section 22.4.          Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.5.          Construction, Etc. Each covenant contained herein shall
be construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

Section 22.6.          Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.

 

Section 22.7.          Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

 

Section 22.8.          Jurisdiction and Process; Waiver of Jury Trial. (a) The
Parent Guarantor and the Company, each for itself, irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, the Parent Guarantor and the Company, each for
itself, irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

  

-42-

Mid-America Apartments, L.P.Note Purchase Agreement

 

(b)          The Parent Guarantor and the Company, each for itself, consents to
process being served by or on behalf of any holder of Notes in any suit, action
or proceeding of the nature referred to in Section 22.8(a) by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, return receipt requested, to it at its address specified
in Section 18 or at such other address of which such holder shall then have been
notified pursuant to said Section. The Parent Guarantor and the Company, each
for itself, agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)          Nothing in this Section 22.8 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Parent Guarantor or the Company in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

 

(d)          The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.

 

*     *     *     *     *

 

-43-

Mid-America Apartments, L.P.Note Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between and among you, the Parent
Guarantor and the Company.

 





  Very truly yours,       Mid-America Apartments, L.P., a Tennessee   limited
partnership

 

  By: Mid-America Apartment Communities,     Inc., a Tennessee corporation,    
its general partner

 

  By /s/Albert M. Campbell III     Name:  Albert M. Campbell III     Title: 
Executive Vice President, Chief     Financial Officer

 

  Mid-America Apartment Communities, Inc.   a Tennessee corporation

 



  By /s/Albert M. Campbell III     Name:  Albert M. Campbell III     Title: 
Executive Vice President, Chief     Financial Officer

 



 

Mid-America Apartments, L.P.Note Purchase Agreement

 



This Agreement is hereby accepted and agreed to as of the date thereof.        
The Prudential Insurance Company of America           By       Name:     Title:
          Vice President           Prudential Retirement Insurance and Annuity
Company           By: Prudential Investment Management, Inc., as investment
manager             By         Vice President           Prudential Arizona
Reinsurance Captive Company           By: Prudential Investment Management,
Inc., as investment manager             By         Vice President           The
Gibraltar Life Insurance Co., Ltd.           By: Prudential Investment
Management Japan Co., Ltd., as Investment Manager           By: Prudential
Investment Management, Inc., as Sub-Adviser             By         Vice
President



 



 

Mid-America Apartments, L.P.Note Purchase Agreement

 



  United Insurance Company of America           By: Prudential Private Placement
Investors, L.P. (as Investment Advisor)         By: Prudential Private Placement
Investors, Inc. (as its General Partner)             By         Vice President  
        PRUCO Life Insurance Company           By       Assistant Vice President



 



 

Mid-America Apartments, L.P.Note Purchase Agreement



 



This Agreement is hereby accepted and agreed to as of the date thereof.        
    Teachers Insurance and Annuity  Association of America         By      
Name:     Title:



 



 

Mid-America Apartments, L.P.Note Purchase Agreement

 



This Agreement is hereby accepted and agreed to as of the date thereof.        
    Jackson National Life Insurance Company         By: PPM America, Inc., as
attorney-in-fact, on behalf of Jackson National Life Insurance Company        
By       Name:     Title:         Jackson National Life Insurance Company of New
York         By: PPM America, Inc., as attorney-in-fact, on behalf of Jackson
National Life Insurance Company of New York         By       Name:     Title:



 



 

Mid-America Apartments, L.P.Note Purchase Agreement

 



This Agreement is hereby accepted and agreed to as of the date thereof.         
Ensign Peak Advisors, Inc.         By       Name: Matthew D. Dall     Title:
Senior Portfolio Manager



 

 

Mid-America Apartments, L.P.Note Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date thereof.         
The Guardian Life Insurance Company of America         By       Name:     Title:

 

 

Mid-America Apartments, L.P.Note Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date thereof.         
USAA Life Insurance Company       By     Name:   Title:       USAA Casualty
Insurance Company       By     Name:   Title:       Catastrophe Reinsurance
Company       By     Name:   Title:

 

 

 

Mid-America Apartments, L.P.Note Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date thereof.         
Genworth Life Insurance Company       By       Name:     Title:       Genworth
Life and Annuity Insurance Company       By       Name:     Title:

 

 

Mid-America Apartments, L.P.Note Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date thereof.         
Farm Bureau Life Insurance Company of Michigan   Farm Bureau Mutual Insurance
Company of Michigan   American Fidelity Assurance Company   Catholic United
Financial   Equitable Life & Casualty Insurance Company       By: Advantus
Capital Management, Inc.         By:       Name:     Title:

 

 

Mid-America Apartments, L.P.Note Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date thereof.         
Knights of Columbus       By       Name:     Its:

 

 

Mid-America Apartments, L.P.Note Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date thereof.         
Prime Reinsurance Company, Inc.       By: Conning, Inc., as Investment Manager  
        By         Name:  Samuel Otchere       Title:   Director

 

 

 

  

Defined Terms

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Acquired Indebtedness” means Indebtedness of a Person (i) existing at the time
such Person becomes a Subsidiary or (ii) assumed in connection with the
acquisition of assets from such Person, in each case, other than Indebtedness
incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or such acquisition. Acquired Indebtedness shall be deemed to be
incurred on the date of the related acquisition of assets from any Person or the
date the acquired Person becomes a Subsidiary.

 

“Acquiring Person” is defined in Section 10.8(b).

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 20% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 20% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

 

“Agreement” means this Note Purchase Agreement as amended, modified or restated
from time to time.

 

“Annual Debt Service Charge” for any period means the maximum amount which is
payable during such period for interest on, and original issue discount of,
Indebtedness of the Obligors and their Subsidiaries and the amount of dividends
which are payable during such period in respect of any Disqualified Stock.

 

“Anti-Corruption Laws” is defined in Section 5.16(b).

 

“Anti-Money Laundering Laws” is defined in Section 5.16(b).

 

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as amended.

 

“Applicable Laws” means the Foreign Activities Laws, any laws, ordinances or
governmental rules or regulations similar in substance to the Foreign Activities
Laws, Anti-Money Laundering Laws, Anti-Corruption Laws and Environmental Laws.

 

Schedule B
(to Note Purchase Agreement)

 

 

 

 

“Board of Directors” means the board of directors of the Parent Guarantor or any
committee of that board duly authorized to act generally or in any particular
respect for the Obligors hereunder.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

 

“Capital Stock” means, with respect to any Person, any capital stock (including
preferred stock), shares, interests, participations or other ownership interests
(however designated) of such Person and any rights (other than debt securities
convertible into or exchangeable for corporate stock), warrants or options to
purchase any thereof.

 

“Change in Control” is defined in Section 8.3(h).

 

“CISADA” means the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010, United States Public Law 111195, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Company” means Mid-America Apartments, L.P., a Tennessee limited partnership or
any successor that becomes such in the manner prescribed in Section 10.8.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated Income Available for Debt Service” for any period means Earnings
from Operations of the Obligors and their Subsidiaries plus amounts which have
been deducted, and minus amounts which have been added, for the following
(without duplication): (i) interest on Indebtedness of the Obligors and their
Subsidiaries, (ii) provision for taxes of the Obligors and their Subsidiaries
based on income, (iii) amortization of debt discount and other deferred
financing costs, (iv) provisions for gains and losses on properties and property
depreciation and amortization, (v) the effect of any noncash charge resulting
from a change in accounting principles in determining Earnings from Operations
for such period, (vi) amortization of deferred charges and (vii) all other
non-cash charges determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Worth” means as of any date of determination, an amount equal
to the Total Assets at such date, minus Total Liabilities of the Parent
Guarantor and its Subsidiaries outstanding on such date.

 

“Control Event” is defined in Section 8.3(h).

 

B-2

 

  

“Debt Service” means with respect to any Indebtedness, the sum of (x) the
aggregate interest payments, fees paid or payable in respect of or relating to
such Indebtedness, plus (y) the aggregate principal installments paid and
payable (but not balloon payments due at maturity) in respect of or relating
thereto.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means that rate of interest per annum for each Series of Notes
that is the greater of (i) 2.00% above the rate of interest then in effect on
such Series of the Notes or (ii) 2.00% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. in New York, New York as its “base” or
“prime” rate.

 

“Disclosure Documents” is defined in Section 5.3.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by the terms of such Capital Stock (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (i) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than Capital Stock which is redeemable solely in exchange for common
stock), (ii) is convertible into or exchangeable or exercisable for Indebtedness
or Disqualified Stock or (iii) is redeemable at the option of the holder
thereof, in whole or in part (other than Capital Stock which is redeemable
solely in exchange for Capital Stock which is not Disqualified Stock), in each
case on or prior to the maturity of the Notes.

 

“Earnings from Operations” for any period means net earnings excluding gains and
losses on sales of investments, extraordinary items, and property valuation
losses, as reflected in the financial statements of the Parent Guarantor and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

 

“Electronic Delivery” is defined in Section 7.1(a).

 

“Encumbrance” means any mortgage, deed of trust, lien, charge, pledge, security
interest, security agreement or other encumbrance of any kind other than
restrictions on transfer of Securities arising under the Securities Act or state
“blue sky” laws.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials

 

“Equity Interests” means in the case of a corporation, shares of Capital Stock
of any class or series, including warrants, rights, participating interests or
options to purchase or otherwise acquire any class or series of capital stock or
Securities exchangeable for or convertible into any class or series of Capital
Stock, and in the case of any other Person or entity shall mean any class or
series of partnership interests, units, membership interests or like interests
constituting equity, and in the case of each of the foregoing, any part or
portion thereof or participation in any of the foregoing.

 

B-3

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

 

“FCPA” is defined in Section 5.16(b).

 

“First Closing” is defined in Section 3.

 

“Foreign Activities Laws” is defined in Section 5.14(a).

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“Funds From Operations” means, with respect to the Parent Guarantor and its
consolidated Subsidiaries, net income calculated in conformity with the National
Association of Real Estate Investment Trusts in its White Paper on Funds From
Operations, as published from time to time.

 

“GAAP” and “generally accepted accounting principles” mean generally accepted
accounting principles, as in effect from time to time, as used in the United
States of America applied on a consistent basis.

 

“Governmental Authority” means

 

(a)          the government of

 

(i)        the United States of America or any State or other political
subdivision thereof, or

 

(ii)       any other jurisdiction in which the Parent Guarantor or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Parent Guarantor or any Subsidiary, or

 

B-4

 

 

(b)          any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances, including all substances listed in or regulated in any
Environmental Law that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

 

“Indebtedness” of the Obligors or any Subsidiary means, without duplication, any
indebtedness of the Obligors or any Subsidiary, whether or not contingent, in
respect of (i) borrowed money or evidenced by bonds, notes, debentures or
similar instruments, (ii) indebtedness for borrowed money secured by any
Encumbrance existing on property owned by an Obligor or any Subsidiary,
(iii) the reimbursement obligations, contingent or otherwise, in connection with
any letters of credit actually issued (other than letters of credit issued to
provide credit enhancement or support with respect to other indebtedness of the
Obligors or any Subsidiary otherwise reflected as Indebtedness hereunder) or
amounts representing the balance deferred and unpaid of the purchase price of
any property or services, except any such balance that constitutes an accrued
expense or trade payable, or all conditional sale obligations or obligations
under any title retention agreement, (iv) the principal amount of all
obligations of the Obligors or any Subsidiary with respect to redemption,
repayment or other repurchase of any Disqualified Stock, (v) any lease of
property by the Obligors or any Subsidiary as lessee which is reflected on the
Parent Guarantor’s consolidated balance sheet as a capitalized lease in
accordance with GAAP, or (vi) interest rate swaps, caps or similar agreements
and foreign exchange contracts, currency swaps or similar agreements, to the
extent, in the case of items of indebtedness under (i) through (iii) above, that
any such items (other than letters of credit) would appear as a liability on the
Parent Guarantor’s consolidated balance sheet in accordance with GAAP, and also
includes, to the extent not otherwise included, any obligation by the Obligors
or any Subsidiary to be liable for, or to pay, as obligor, guarantor or
otherwise (other than for purposes of collection in the ordinary course of
business), Indebtedness of another Person (other than the Obligors or any
Subsidiary) (it being understood that Indebtedness shall be deemed to be
incurred by the Obligors or any Subsidiary whenever the Obligors or such
Subsidiary shall create, assume, guarantee or otherwise become liable in respect
thereof).

 

“INHAM” is defined in Section 6.2(e).

 

“INHAM Exemption” is defined in Section 6.2(e).

 

B-5

 

 

“Institutional Investor” means (a) any purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of any Series of Notes then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.

 

“Limited Partnership Agreement” means that certain Second Amended and Restated
Agreement of Limited Partnership of Mid-America Apartments, L.P., dated as of
November 1997, as amended, among the Parent Guarantor and the limited partners
party thereto.

 

“Make-Whole Amount” is defined in Section 8.7.

 

“Material” means material in relation to the business, operations, financial
condition, assets or properties of the Parent Guarantor, the Company and their
respective Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets, or properties of the Parent Guarantor,
the Company and their respective Subsidiaries taken as a whole, (b) the ability
of the Company to perform its obligations under this Agreement and the Notes,
(c) the ability of the Parent Guarantor to performing its obligations under this
Agreement and the Parent Guaranty, or (d) the validity or enforceability of this
Agreement, the Notes or the Parent Guaranty.

 

“Memorandum” is defined in Section 5.3.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“NAIC Annual Statement” is defined in Section 6.2(a).

 

“Net Operating Income” for a property means, for the relevant period, the
aggregate total cash revenues actually collected from the normal operation of
such property (excluding all security deposits until such time as the tenant or
other user making such deposit is no longer entitled to return thereof), plus
amounts payable to unrelated third parties on behalf of the owner of the
property, if actually paid, plus the proceeds of any rental or business
interruption insurance actually received by the owner of the property with
respect to such property, from which there shall be deducted all costs and
expenses paid or payable by the owner and relating to such property (other than
Debt Service which is paid and balloon payments), including (a) any charges paid
in connection with the use, ownership or operation of such property, (b) any
cost of repairs and maintenance, (c) any cost associated with the management of
such property, (d) any payroll cost and other expenses for general
administration and overhead paid in connection with the use, ownership or
operation of such property, (e) current real estate taxes, (f) any sums paid or
subject to payment in the nature of a rebate, refund or other adjustment to
revenue previously collected, (g) all assessment bond indebtedness (whether
principal or interest) in respect of such property paid or payable for the
interval in question, (h) all amounts paid to unrelated third parties on behalf
of the owner of the property, and (i) any and all costs or expenses, of whatever
nature or kind, incurred in connection with the use, ownership or operation of
the property; provided, however, that such costs and expenses paid or payable by
the Parent Guarantor or any Subsidiary and relating to such property shall not
include tenant improvement costs, leasing commissions or the costs and expenses
of capital improvements and capital repairs, or depreciation, amortization or
other noncash expenses.

 

B-6

 

 

“Notes” is defined in Section 1.

 

“Obligors” is defined in the introduction to this Agreement.

 

“OFAC” is defined in Section 5.14(a).

 

“OFAC Sanctions Laws” is defined in Section 5.16(a).

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Parent Guarantor or the Company, as the case may be,
whose responsibilities extend to the subject matter of such certificate.

 

“Parent Guarantor” is defined in the introduction to this Agreement.

 

“Parent Guaranty” is defined in Section 2.2.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability other than a Multiemployer Plan.

 

“Previously Unsecured Debt” is defined in Section 9.6(b).

 

“Principal Debt Facility” means an unsecured bank line of credit or other
unsecured bilateral facility or debt private placement under which the Company
or any Subsidiary is an obligor.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Proposed Prepayment Date” is defined in Section 8.3(c).

 

“PTE” is defined in Section 6.2(a).

 

B-7

 

 

“Purchaser” is defined in the introduction to this Agreement.

 

“QPAM” is defined in Section 6.2(d).

 

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Required Holders” means, at any time, the holders of at least 51% in principal
amount of all Series of Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates). From the date of the First
Closing up to and including November 30, 2012, for purposes of any determination
of “Required Holders,” the Notes contemplated to be issued on the Second Closing
and the Third Closing shall be deemed to be outstanding.

 

“Responsible Officer” means any Senior Financial Officer and, in the case of any
particular matter in respect of which this Agreement requires or provides for
action by a Responsible Officer, any other officer of the Parent Guarantor or
the Company with responsibility for the administration of such matter.

 

“SDN List” is defined in Section 5.14(a).

 

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

 

“Second Closing” is defined in Section 3.

 

“Securities” or “Security” shall have the same meaning as in Section 2(1) of the
Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or the Parent
Guarantor.

 

“Senior Indebtedness” means all Indebtedness of the Company which is not
expressed to be subordinate or junior in rank to any other Indebtedness of the
Company.

 

“Series” is defined in Section 1.

 

“Series A Notes” is defined in Section 1.

 

B-8

 

 

“Series B Notes” is defined in Section 1.

 

“Series C Notes” is defined in Section 1.

 

“Series D Notes” is defined in Section 1.

 

“Source” is defined in Section 6.2.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such Person or one or more of its
Subsidiaries or such first Person and one or more of its Subsidiaries (unless
such partnership or joint venture can and does ordinarily take major business
actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Parent Guarantor.

 

“Surviving Person” is defined in Section 10.8(a).

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
office.

 

“Third Closing” is defined in Section 3.

 

“Total Assets” means the sum of (without duplication) (i) Undepreciated Real
Estate Assets and (ii) all other assets (excluding accounts receivable and
intangibles) of the Obligors and their Subsidiaries, all determined on a
consolidated basis in accordance with GAAP.

 

“Total Liabilities” means, without duplication, total liabilities of the Parent
Guarantor and its consolidated Subsidiaries reported in accordance with GAAP.

 

“Total Unencumbered Assets” means the sum of (without duplication) (i) those
Undepreciated Real Estate Assets which are not subject to an Encumbrance
securing Indebtedness and (ii) all other assets (excluding accounts receivable,
intangibles and unconsolidated equity interests in funds and joint ventures) of
the Obligors and their Subsidiaries not subject to an Encumbrance securing
Indebtedness, all determined on a consolidated basis in accordance with GAAP;
provided that the aggregate amount of “notes receivable” of the Obligors and
their Subsidiaries (determined on a consolidated basis in accordance with GAAP)
included in any determination of Total Unencumbered Assets shall not exceed 5%
of the sum of (without duplication) (x) those Undepreciated Real Estate Assets
which are not subject to an Encumbrance securing Indebtedness and (y) all other
assets (excluding notes receivable, accounts receivable, intangibles and
unconsolidated equity interests in funds and joint ventures) of the Obligors and
their Subsidiaries not subject to an Encumbrance securing Indebtedness, all
determined on a consolidated basis in accordance with GAAP.

 

B-9

 

 

“Undepreciated Real Estate Assets” means, as of any date, the cost (original
cost plus capital improvements) of real estate assets of the Obligors and their
Subsidiaries on such date, before depreciation and amortization, all determined
on a consolidated basis in accordance with GAAP.

 

“Unsecured Indebtedness” means Indebtedness of the Obligors or any of their
Subsidiaries which is not secured by an Encumbrance on any property or assets of
the Obligors or any of their Subsidiaries.

 

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Parent Guarantor,
the Company and the Company’s or the Parent Guarantor’s other Wholly-owned
Subsidiaries at such time.

 

B-10

 

 

Disclosure Materials

 

None.

 

Schedule 5.3

(to Note Purchase Agreement)

 

 

 

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

 

(a)

 

Subsidiaries  Jurisdiction of
Organization   Percentage of Equity Interests Owned
by Parent Guarantor, Company and
other Subsidiaries (in the aggregate)            La Valencia at Starwood, LLC 
 Delaware    100% Legacy at Western Oaks, LLC   Delaware    100% MAA BRIK, LLC 
 Delaware    100% MAA Holdings, LLC   Delaware    100% MAA Holdings II, LLC 
 Delaware    100% MAA of Copper Ridge, Inc.   Texas    100% MAAC of Duval, LP 
 Tennessee    100% MAA TANC, LLC   Delaware    100% MAACOD, Inc.   Delaware  
 100% Mid-America Apartments, LP   Tennessee    ~96% Mid-America Apartments of
Duval, LP   Tennessee    100% Paddock Club Florence, LP   Georgia    100% Stone
Ranch at Westover Hills, LLC   Delaware    100% Woods of Post House, LP 
 Tennessee    100%

 

Affiliates (other than Subsidiaries1)

 

Mid-America Multifamily Fund I, LLC

Mid-America Multifamily Fund II, LLC

Mid-America Multifamily Fund III, LLC

Milstead Village at Town Center, LLC

MMFI Greenwood Forest, LLC

MMFII Ansley Village, LLC

MMFII Grand Cypress, LLC

MMFII Venue at Stonebridge Ranch, LLC

MMFII Verandas at Blairstone, LLC

 



 



1Mid-America Multifamily Fund I, LLC, Mid-America Multifamily Fund II, LLC and
Mid-America Multifamily Fund III, LLC are the Company’s joint ventures. Each of
the other seven entities listed is a wholly-owned subsidiary (single member LLC)
of either Mid-America Multifamily Fund I, LLC or Mid-America Multifamily Fund
II, LLC. Mid-America Multifamily Fund III, LLC has only recently been
capitalized and has not acquired any properties. The other member of Mid-America
Multifamily Fund III, LLC is an affiliate of the other member of Mid-America
Multifamily Fund II, LLC.

 

Schedule 5.4

(to Note Purchase Agreement)

 

 

 

 

Directors and Executive Officers 
of the Parent Guarantor   Position(s)       H. Eric Bolton, Jr.   Chairman of
the Board of Directors and Chief Executive Officer Albert M. Campbell, III  
Executive Vice President and Chief Financial Officer Thomas L. Grimes, Jr.  
Executive Vice President and Chief Operating Officer Alan B. Graf, Jr.  
Director John S. Grinalds   Director Ralph Horn   Director Philip W. Norwood  
Director W. Reid Sanders   Director William B. Sansom   Director Gary Shorb  
Director

 

Directors and Executive Officers of the Company

 

The sole general partner of the Company is the Parent Guarantor. Please see the
directors and senior officers of the Parent Guarantor listed above.

 

(d)    Agreements restricting Subsidiaries’ dividend distributions and other
distributions of profits:

 

1.Credit Agreement, dated as of June 1, 2006, by and among Mid-America Apartment
Communities, Inc., Mid-America Apartments, LP, Mid-America Apartments of Texas,
LP and Financial Federal Savings Bank;

2.Third Amended and Restated Master Credit Facility Agreement (MAA I), dated as
of March 30, 2004, by and among Mid-America Apartment Communities, Inc.,
Mid-America Apartments, LP, Mid-America Apartments of Texas, LP and Prudential
Multifamily Mortgage, Inc.;

3.Third Amended and Restated Master Credit Facility Agreement (MAA II), dated as
of January 4, 2010, by and among Mid-America Apartment Communities, Inc.,
Mid-America Apartments, LP, Prudential Multifamily Mortgage, Inc. and Fannie
Mae;

4.Credit Agreement, dated as of November 1, 2011, by and among Mid-America
Apartments, L.P., as Borrower, and Key Bank National Association, the other
lenders which are parties to this Agreement and other lenders that may become
parties to this Agreement, Key Bank National Association, as Administrative
Agent, Wells Fargo Bank, National Association, as Syndication Agent, Key Banc
Capital Markets and Wells Fargo Securities, LLC, as joint Lead Arrangers and
Joint Book Managers and JPMorgan Chase Bank, N.A., Regions Bank and UBS
Securities LLC, as Co-Documentation Agents; and

5.Term Loan Agreement, dated as of March 1, 2012, by and among Mid-America
Apartments, L.P., as Borrower, and Key Bank National Association, the other
lenders which are parties to this Agreement and other lenders that may become
parties to this Agreement, Key Bank National Association, as Administrative
Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, Key Banc Capital Markets
and J.P. Morgan Securities, LLC, as joint Lead Arrangers, Regions Bank, UBS Loan
Finance LLC and Bank of Montreal, Chicago Branch, as Co-Documentation Agents.

 

5.4-2

 

 

Existing Indebtedness and Future Liens

of

the Parent Guarantor, the Company and their respective Subsidiaries

(collectively referred to as the “Company” in this Schedule 5.15)

 

(a) The following schedule details the line limits, collateralized availability
and the outstanding balances of our various borrowings as of June 30, 2012 (in
thousands):

 

   Line   Amount   Amount   Borrowings  Limit   Collateralized   Borrowed  FNMA
Credit Facilities  $638,236   $638,236   $638,236  Freddie Mac Credit
Facilities   198,247    198,247    198,247  Unsecured Credit Facility 
 248,827    0    78,000  Other Secured Borrowings   389,938    389,938  
 389,938  Other Unsecured Borrowings   285,000    0    285,000  Total Debt 
$1,760,248   $1,226,421   $1,589,421 

 

(c) Agreements restricting incurrence of additional debt by the Subsidiaries:

 

1. Note Purchase Agreement dated as of July 29, 2011 among the Company, the
Parent Guarantor and the various purchasers of the Notes issued thereunder.

 

Schedule 5.15

(to Note Purchase Agreement)

 

 

 

 

[Form of Series A Note]

 

Mid-America Apartments, L.P.

 

3.15% Senior Guaranteed Note, Series A, due November 30, 2017

 

No. RA-__ [Date] $[____________] PPN 59531# AD2

 

For Value Received, the undersigned, Mid-America Apartments, L.P. (herein called
the “Company”), a limited partnership organized and existing under the laws of
Tennessee, hereby promises to pay to ________________, or registered assigns,
the principal sum of ________________ Dollars (or so much thereof as shall not
have been prepaid) on November 30, 2017 with interest (computed on the basis of
a 360-day year of twelve 30-day months) on the unpaid balance hereof at the rate
of 3.15% per annum from the date hereof, payable semiannually, on the thirtieth
day of May and November in each year, commencing May 30, 2013, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and on such unpaid balance
and on any overdue payment of any Make-Whole Amount, at a rate per annum from
time to time equal to the Default Rate (as defined in the hereinafter defined
Note Purchase Agreement).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of the Senior Guaranteed Notes, Series A (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement dated as of August 31,
2012 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representations set
forth in Section 6.1 and Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 1-A

(to Note Purchase Agreement)

 

 

 

 

Pursuant to a Parent Guaranty dated as of August 31, 2012, Mid-America Apartment
Communities, Inc., a Tennessee corporation operating as a real estate investment
trust, has absolutely and unconditionally guaranteed payment in full of the
principal of, Make-Whole Amount, if any, and interest on this Note and
performance by the Company of all of its obligations contained in the Note
Purchase Agreement all on the terms set forth in such Parent Guaranty.

 

This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  Mid-America Apartments, L.P.       By: Mid-America Apartment Communities,
Inc.,     Its sole general partner         By       Name:     Title:

 

A-1-2

 

 

[Form of Series B Note]

 

Mid-America Apartments, L.P.

 

3.61% Senior Guaranteed Note, Series B, due November 30, 2019

 

No. RB-__ [Date] $[____________] PPN 59531# AE0

 

For Value Received, the undersigned, Mid-America Apartments, L.P. (herein called
the “Company”), a limited partnership organized and existing under the laws of
Tennessee, hereby promises to pay to ________________, or registered assigns,
the principal sum of ________________ Dollars (or so much thereof as shall not
have been prepaid) on November 30, 2019 with interest (computed on the basis of
a 360-day year of twelve 30-day months) on the unpaid balance hereof at the rate
of 3.61% per annum from the date hereof, payable semiannually, on the thirtieth
day of May and November in each year, commencing May 30, 2013, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and on such unpaid balance
and on any overdue payment of any Make-Whole Amount, at a rate per annum from
time to time equal to the Default Rate (as defined in the hereinafter defined
Note Purchase Agreement).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of the Senior Guaranteed Notes, Series B (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement dated as of August 31,
2012 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representations set
forth in Section 6.1 and Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 1-B

(to Note Purchase Agreement)

 

 

 

 

Pursuant to a Parent Guaranty dated as of August 31, 2012, Mid-America Apartment
Communities, Inc., a Tennessee corporation operating as a real estate investment
trust, has absolutely and unconditionally guaranteed payment in full of the
principal of, Make-Whole Amount, if any, and interest on this Note and
performance by the Company of all of its obligations contained in the Note
Purchase Agreement all on the terms set forth in such Parent Guaranty.

 

This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  Mid-America Apartments, L.P.       By: Mid-America Apartment Communities,
Inc.,     Its sole general partner         By       Name:     Title:

 

B-1-2

 

 

[Form of Series C Note]

 

Mid-America Apartments, L.P.

 

4.17% Senior Guaranteed Note, Series C, due November 30, 2022

 

No. RC-__ [Date] $[____________] PPN 59531# AF7

 

For Value Received, the undersigned, Mid-America Apartments, L.P. (herein called
the “Company”), a limited partnership organized and existing under the laws of
Tennessee, hereby promises to pay to ________________, or registered assigns,
the principal sum of ________________ Dollars (or so much thereof as shall not
have been prepaid) on November 30, 2022 with interest (computed on the basis of
a 360-day year of twelve 30-day months) on the unpaid balance hereof at the rate
of 4.17% per annum from the date hereof, payable semiannually, on the thirtieth
day of May and November in each year, commencing May 30, 2013, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and on such unpaid balance
and on any overdue payment of any Make-Whole Amount, at a rate per annum from
time to time equal to the Default Rate (as defined in the hereinafter defined
Note Purchase Agreement).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of the Senior Guaranteed Notes, Series C (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement dated as of August 31,
2012 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representations set
forth in Section 6.1 and Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 1-C

(to Note Purchase Agreement)

 

 

 

 

Pursuant to a Parent Guaranty dated as of August 31, 2012, Mid-America Apartment
Communities, Inc., a Tennessee corporation operating as a real estate investment
trust, has absolutely and unconditionally guaranteed payment in full of the
principal of, Make-Whole Amount, if any, and interest on this Note and
performance by the Company of all of its obligations contained in the Note
Purchase Agreement all on the terms set forth in such Parent Guaranty.

 

This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  Mid-America Apartments, L.P.       By: Mid-America Apartment Communities,
Inc.,     Its sole general partner         By       Name:     Title:

 

1-C-2

 

 

[Form of Series D Note]

 

Mid-America Apartments, L.P.

 

4.33% Senior Guaranteed Note, Series D, due November 30, 2024

 

No. RD-__ [Date] $[____________] PPN 59531# AG5

 

For Value Received, the undersigned, Mid-America Apartments, L.P. (herein called
the “Company”), a limited partnership organized and existing under the laws of
Tennessee, hereby promises to pay to ________________, or registered assigns,
the principal sum of ________________ Dollars (or so much thereof as shall not
have been prepaid) on November 30, 2024 with interest (computed on the basis of
a 360-day year of twelve 30-day months) on the unpaid balance hereof at the rate
of 4.33% per annum from the date hereof, payable semiannually, on the thirtieth
day of May and November in each year, commencing May 30, 2013, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and on such unpaid balance
and on any overdue payment of any Make-Whole Amount, at a rate per annum from
time to time equal to the Default Rate (as defined in the hereinafter defined
Note Purchase Agreement).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of the Senior Guaranteed Notes, Series D (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement dated as of August 31,
2012 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representations set
forth in Section 6.1 and Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit 4.4(b)

(to Note Purchase Agreement)

 

 

 

 

Pursuant to a Parent Guaranty dated as of August 31, 2012, Mid-America Apartment
Communities, Inc., a Tennessee corporation operating as a real estate investment
trust, has absolutely and unconditionally guaranteed payment in full of the
principal of, Make-Whole Amount, if any, and interest on this Note and
performance by the Company of all of its obligations contained in the Note
Purchase Agreement all on the terms set forth in such Parent Guaranty.

 

This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  Mid-America Apartments, L.P.       By: Mid-America Apartment Communities,
Inc.,     Its sole general partner         By       Name:     Title:

 

4.4(b)-2

